10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 1 of 49 PAGEID #: 11
                                                     User Agreement




                                                                User Agreement


                                                            Customer Service


                                                                              Email:

                                                                          support@li.me

                                                                              Call:

                                                                        1 (888)-LIME-345

                                                                              Text:

                                                                        1 (888)-546-3345




      Last Updates to Our User Agreement & Terms of Service: December 7, 2018.


      PLEASE READ EACH PROVISION OF THIS AGREEMENT CAREFULLY. IT SETS FORTH THE

      LEGALLY BINDING TERMS AND CONDITIONS FOR YOUR USE OF THE SERVICES (DEFINED

      BELOW). BY ACCESSING AND/OR USING OUR SERVICES, YOU AGREE TO BE LEGALLY

      BOUND BY THIS AGREEMENT. IF YOU DO NOT AGREE TO THIS AGREEMENT AND THE

      CONDITIONS OF USE STATED HEREIN, INCLUDING THE ARBITRATION AND CLASS ACTION

      WAIVER PROVISIONS, DO NOT USE THE SERVICES.


      IMPORTANT NOTICE: THIS AGREEMENT IS SUBJECT TO BINDING ARBITRATION AND A

      WAIVER OF CLASS ACTION RIGHTS AS FURTHER DETAILED IN SECTION 2 BELOW. BY

      AGREEING TO ARBITRATE, EACH PARTY IS GIVING UP ITS RIGHT TO GO TO COURT AND

      HAVE ANY DISPUTE HEARD BY A JUDGE OR JURY. BY AGREEING TO WAIVE CLASS ACTION


                                                                                           EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                            1/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 2 of 49 PAGEID #: 12
                                                     User Agreement

      RIGHTS, EACH PARTY AGREES THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY

      IN YOUR OR OUR INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN

      ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING OR AS AN ASSOCIATION.


      This User Agreement & Terms of Service (collectively, the “Agreement”) is a legally binding

      agreement between you (“You,” “Your,” or “User”) and Neutron Holdings, Inc., doing business

      as LimeBike, and doing business as Lime (“Lime,” “We,” “Us,” or “Our”). This Agreement

      states the material terms and conditions that governs Your use of Our Services.


      Our Services are comprised of the following:


               1) Our Bike Share bicycle parking locations (“Locations”);


               2) Our Bike Share bicycles (“Bike”), electric bicycles (“Lime-E”), electric scooters (“Lime-

               S”), and carshare service vehicles (“Vehicles”). Lime-E and Lime-S are collectively

               referred to as “E-vehicles.” Bikes, E-vehicles, and Vehicles are collectively referred to as

               “Products,” provided that additional terms and conditions set forth in Section 1.4 of this

               Agreement (including specific Eligibility Requirements) apply to Your use of Vehicles;


               3) All other related equipment, maintenance, charging of the E-vehicles, personnel,

               mobile applications, other software and information provided or made available by Us;

               and


               4) Use of Our website, available at www.li.me (including any versions optimized for

               viewing on a wireless or tablet Device), Our mobile application (the “App”) and any

               interactive features, and/or other services that We make available and that post a link to

               this Agreement.


      This Agreement, together with all updates, supplements, additional terms, and all of Our rules

      and policies collectively constitute this “Agreement” between You and Us.


      We agree to allow You to rent the Products, subject to the terms and conditions set forth in this

      Agreement. Unless otherwise indicated, all monetary values set forth in this Agreement shall

      be deemed to be denominated in U.S. dollars.




                                                                                            EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   2/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 3 of 49 PAGEID #: 13
                                                     User Agreement

      In some instances, both this Agreement and separate guidelines, rules, or terms of use, setting

      forth additional or different terms and/or conditions will apply to Your use of the Services (in

      each such instance, and collectively, “Additional Terms”). The Additional Terms are

      incorporated into this Agreement by this reference. To the extent there is a conflict between

      this Agreement and any Additional Terms, this Agreement will control unless the Additional

      Terms expressly state otherwise. By using the Services, You acknowledge and accept the

      Lime Privacy Notice, and consent to the collection and use of Your data in accordance with that

      Privacy Policy.


               1. RENTAL AND USE OF PRODUCTS.


                   1.1. You are the Sole User of the Services : Subject to Section 1.3 below regarding the

                   limited use of Bikes by minors, You certify and expressly agree that You are the sole

                   renter and You are responsible for compliance with all terms and conditions contained

                   in this Agreement. You understand that when You activate a Product, the Product must

                   be used ONLY BY YOU. You must not allow others to use a Product that You have

                   activated.


                   1.2. You are At Least 18 Years Old : You represent and certify that You are at least 18

                   years old, and that You have a valid driver’s license. With respect to Vehicles

                   specifically, you must be at least 21 years old and meet the Eligibility Requirements

                   set forth in Section 1.4 below.


                   1.3. Minor Use of Bikes : You may allow a minor who is at least 16 years of age to use a

                   BIKE ONLY, subject to the following conditions:


                        1.3.1. You are the minor’s parent or legal guardian;


                        1.3.2. You assume full financial and/or any other responsibility for any and all

                        misuse, consequences, claims, demands, causes of action, losses, liabilities,

                        damages, injuries, fees, costs and expenses, penalties, attorneys’ fees, judgments,

                        suits and/or disbursements of any kind, or nature whatsoever, whether foreseeable

                        or unforeseeable, and whether known or unknown, as a result of the minor’s use of

                        the Bike and/or any of the Services;


                        1.3.3. You expressly guarantee, represent, and warrant that You and the minor are

                        bound by this Agreement and all of the terms herein;
                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   3/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 4 of 49 PAGEID #: 14
                                                     User Agreement

                        1.3.4. You expressly guarantee, represent, and warrant that You will supervise the

                        minor at all times while the minor is using the Bike;


                        1.3.5. You expressly guarantee, represent, and warrant that You have instructed the

                        minor how to conduct the requisite safety check of the Bike prior to use;


                        1.3.6. You expressly guarantee, represent, and warrant that the minor is wearing a

                        Snell, CPSC, ANSI or ASTM approved helmet that has been properly sized, fitted and

                        fastened according to the manufacturer’s instructions at all times while riding the

                        Bike; and


                        1.3.7. You expressly guarantee, represent, and warrant that You have explained all

                        applicable laws, rules, regulations, and/or ordinances to the minor, including any

                        and all rules regarding parking and traffic laws.


                   OPERATION OR USE OF ANY E-VEHICLES BY ANY MINOR IS EXPRESSLY

                   PROHIBITED. IF YOU ALLOW A MINOR TO USE AN E-VEHICLE BY ACTIVATING IT

                   THROUGH YOUR ACCOUNT, YOU SHALL BE RESPONSIBLE FOR ANY AND ALL

                   MISUSE, CONSEQUENCES, CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES,

                   LIABILITIES, DAMAGES, INJURIES, FEES, COSTS AND EXPENSES, PENALTIES,

                   ATTORNEYS’ FEES, JUDGMENTS, SUITS AND/OR DISBURSEMENTS OF ANY KIND, OR

                   NATURE WHATSOEVER, WHETHER FORESEEABLE OR UNFORESEEABLE, AND

                   WHETHER KNOWN OR UNKNOWN.


                   1.4. Your Use of Vehicles : This Section 1.4 applies specifically to any use of a Vehicle

                   (whether in connection with our carshare product currently referred to as “LimePod”

                   or other Lime product or service). Certain geographic restrictions may apply with

                   respect to Your rental and use of Vehicles, as may be further communicated to you via

                   the App, our website or otherwise. Vehicles may not leave the country in which they

                   have been rented.


                        1.4.1. In order to use a Vehicle, you represent and warrant to us that You meet the

                        following eligibility criteria (“Eligibility Requirements”): (a) You are at least 21 years

                        of age; (b) You possess a valid U.S. driver’s license with a minimum of 1 year of

                        driving history; and (c) You have a clean driving record (as determined by Lime in

                        its sole discretion), which means that, at minimum, you have none of the following:


                                                                                                  EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                          4/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 5 of 49 PAGEID #: 15
                                                     User Agreement

                        (i) any major violations in the past 3 years; (ii) any alcohol or drug related incidents

                        up to 7 years in the past; (iii) more than 2 minor violations in the past 3 years; and

                        (iv) more than 1 accident in the past 3 years.


                        1.4.2. Approval. In order to use a Vehicle, you must apply to use our Product

                        currently referred to as LimePod, including uploading your driver’s license, and

                        receive approval from Lime. Lime reserves the right to approve or deny any

                        application, and to rescind its approval, in its sole discretion. You represent and

                        warrant that all information you submit in connection with your application is true

                        and accurate. As part of this approval process, motor vehicle record checks will be

                        run (and re-run, pursuant to applicable law) to ensure you meet the Eligibility

                        Requirements.


                        1.4.3. Rental and Use of Vehicles. (a) Use and Operation of Vehicles. You certify and

                        expressly agree that You are the sole renter, and will be the sole driver, of the

                        Vehicle. You may not allow others to operate the Vehicle that You have activated.

                        You agree to follow all laws pertaining to the use, riding and operation of the

                        Vehicles (e.g., traffic laws, parking restrictions, seatbelt and child safety seat laws,

                        alcohol and drug use). You agree that the Vehicles are the exclusive property of

                        Lime, and you may not tamper with, modify, repair, apply any form of decal or

                        sticker to, or deface any Vehicle (or any part thereof) in any way. Lime, or its third

                        party contractors, monitors the location, charge and fuel status, odometer and other

                        driving information of the Vehicle, and may collect information and data regarding

                        your use of the Vehicle. You agree and acknowledge that Vehicles may not be

                        available at all times. (b) Pick-up; Drop-off. Maximum rental time of a Vehicle is 24

                        hours. You agree that You will deactivate the Vehicle rental within 24 hours after

                        that rental began. You may then rent again. When you are finished with the Vehicle,

                        you simply return it to any legal parking space within the approved area of use

                        (which can be found in your App). You agree that You are solely responsible for

                        being aware of any elapsed time related to timely deactivating any Vehicle. The

                        maximum charge is based on a 24-hour period pursuant to the pricing set forth in

                        the App. After return of the Vehicle, You will be charged the accumulated rental

                        charges, or the maximum 24-hour charge, whichever is less. Vehicles not returned

                        within 48 hours will be considered lost or stolen, and a police report may be filed

                        against You. We reserve the right to take any other action needed and permitted by


                                                                                                 EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                        5/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 6 of 49 PAGEID #: 16
                                                     User Agreement

                        law, including holding you liable for the value of the Vehicle. (c) Prohibited Conduct.

                        You agree that you will not use the Vehicles: (i) on any unpaved roads or in any

                        location where their use is prohibited or illegal; (ii) for racing or stunts; (iii) for
                        commercial purposes, such as rideshare, food delivery or advertising services; (iv)

                        while conducting any activities (including using any cellular telephone or text

                        messaging device) that may distract You from safely operating the Vehicle; (v) while

                        under the influence of alcohol, drugs, medication, or any other substance that may

                        impair Your ability to safely operate the Vehicle; (vi) to tow or haul any trailers or

                        other vehicles, or to carry cargo over 600 pounds; or (vii) in any manner that

                        violates applicable law and/or in the commision of any crime. (d) Damage;

                        Vandalism; Lost Items. You agree to return the Vehicle to Lime in the same

                        condition in which such Vehicle was rented, normal wear and tear excluded. You

                        agree that you will be responsible for the cost of repairing and replacing any

                        Vehicle that you damage or cause damage to. You may also be responsible for the

                        cost of cleaning any Vehicle if Your use was beyond normal wear and tear (for

                        example, smoking is not allowed in any Vehicle and may incur a cleaning cost). If

                        you vandalize any Vehicle, you shall be liable for all costs of repair or replacement.

                        Other costs that You may be responsible for are those that result from Your failure

                        to lock the Vehicle during or after Your rental, and/or if the Vehicle was towed as a

                        result of Your actions. Lime is not responsible for loss of or damage to Your

                        property or the property of others left at any time in or on any Vehicle or on Lime's

                        premises. Lime may hold lost items for up to 90 days or as otherwise required by

                        law. (e) Reporting of Damage or Crashes. You must report any accident, crash,

                        damage, personal injury, stolen or lost Vehicle to Lime as soon as possible. If a

                        crash involves personal injury, property damage or a stolen Vehicle, you must file a

                        report with the local police department within 24 hours.


                        1.4.4. Insurance. Lime will carry all necessary insurance associated with the

                        Vehicles as required by applicable law.


                        1.4.5. Payment of Fines; Fees. You agree to pay any fines, fees, penalties,

                        impounding charges, court costs, traffic tickets, tolls and/or any other charges

                        incurred by Lime that result from your parking any Vehicle improperly, or as a result

                        of your violating any law, rule, regulation, and/or ordinance while using a Vehicle.

                        You agree that Lime may, in its sole discretion, pay all tickets, citations, fines and/or


                                                                                                    EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                         6/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 7 of 49 PAGEID #: 17
                                                     User Agreement

                        penalties on your behalf directly to the appropriate authority, and You will pay us for

                        what we paid to the appropriate authority or their designated agent(s) plus a
                        reasonable administrative fee. You agree and acknowledge that we cooperate with

                        all federal, state, municipal and local officials charged with enforcing infractions to

                        provide any information necessary as they may request or may otherwise be

                        required. You authorize Lime to bill you directly to the credit/debit card and/or other
                        payment method on file with Your account. You authorize us to contact You directly

                        regarding any tickets, citations, fines and/or penalties incurred by You or assessed

                        against Lime or the Vehicle while the Vehicle was rented to You. In the event we use

                        a third party collection and/or administrative agent to resolve any tickets, citations,

                        fines and/or penalties, You agree to pay all costs and collection fees including, but

                        not limited to, administrative and legal costs to such agent upon demand without

                        protest. We may also charge a reasonable service fee for rentals in excess of 24

                        hours where the Vehicle is not considered lost or stolen.


                        1.4.6. Your Liability. To the fullest extent permitted by applicable law and without

                        limiting anything else in this Agreement, Lime reserves the right to hold You fully

                        responsible for all damage, losses, claims and liability arising from Your use of any
                        Vehicle, including, without limitation: (a) physical or mechanical damage; (b) loss

                        due to theft; (c) physical damage resulting from vandalism; (d) bodily injury of You

                        or a third party; (e) third party claims; (f) actual charges for towing, storage and/or

                        impound fees paid by Lime; and (g) administrative charges, including the cost of

                        appraisal and other costs and expenses incident to the damage or loss.


                        1.4.7. Indemnification. To the fullest extent permitted by applicable law and without

                        limiting Your indemnification obligations set forth in Section 8 of this Agreement,
                        You agree to indemnify and hold harmless Lime from any tickets, citations, fines,

                        penalties and administrative fees incurred as a result of Your use of a Vehicle, and

                        any and all consequences, claims, demands, causes of action, losses, liabilities,

                        damages, injuries, fees, costs and expenses, penalties, attorneys’ fees, judgments,

                        suits settlements or disbursements of any kind or nature arising from: (a) Your
                        negligence or willful misconduct; or (b) Your breach of this Agreement.


                        1.4.8. Termination of Your Ability to Use Vehicles. At any time, in Lime’s sole and

                        absolute discretion and without any notice or cause, Lime may unilaterally

                        terminate this Your right to use a Vehicle. You may terminate your use of a Vehicle
                                                                                                 EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       7/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 8 of 49 PAGEID #: 18
                                                     User Agreement

                        at any time. Upon any such termination noted in this Section 1.4.8: (a) Your right to

                        access and use a Vehicle will terminate and You must immediately cease all such
                        use; (b) You must pay Lime any unpaid amount that accrued before such

                        termination; and (c) Sections 1.4.5, 1.4.6, 1.4.7 and 1.4.8 will survive.


                   1.5. You are a Competent Operator : You represent and certify that You are familiar with

                   the operation of the Product, and You are reasonably competent and physically fit to

                   use the Product. By choosing to use a Product, You assume all responsibilities and

                   risks for any injuries and/or medical conditions, as detailed further below. You are

                   responsible for determining weather conditions, including rain, snow, hail, ice or

                   electrical storms, and/or any other conditions which, whether caused by the weather or

                   otherwise, make it dangerous to operate a Product. You are advised to adjust Your

                   riding behavior and braking distance to suit all conditions and variables, including

                   weather and traffic.


                   1.6. Products are the Exclusive Property of Lime : You agree that the Products, and any

                   Lime equipment attached thereto, at all times, remain the exclusive property of Lime.

                   You must not dismantle, write on, or otherwise modify, repair or deface any Products,

                   or any part of any of the Products, or any other Lime equipment in any way. You must

                   not write on, peel, or otherwise modify or deface any sticker on a Products in any way.

                   You must not use any Products for any advertising or commercial purpose.


                   1.7. Only Use Products Where Allowed : You expressly agree that You will only use the

                   Products in areas where the Products are allowed by law, rule, regulation or ordinance.

                   You agree that You will not use any Products in any restricted areas (such as cities

                   that prohibit certain Products), and You assume all responsibility and liability for any

                   operation of any Product in any restricted area, including, but not limited to, any fines

                   or fees as a result of Your use of any of the Products in any restricted areas. Lime

                   reserves the right to charge You up to $50, in Lime’s sole and absolute discretion, if

                   You use any of the Products in any restricted areas (additional terms may apply with

                   respect to Vehicles, as set forth in Section 1.4 above).


                   1.8. Compliance with Laws : You agree to follow all laws, rules, regulations, and/or

                   ordinances pertaining to the use, riding and/or operation of the Products, including,

                   without limitation, helmet laws.



                                                                                                    EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     8/49
10/7/2019    Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 9 of 49 PAGEID #: 19
                                                     User Agreement

                   YOU ARE SOLELY RESPONSIBLE AND LIABLE FOR ANY VIOLATION OF ANY LAWS,

                   RULES, REGULATIONS, AND/OR ORDINANCES CAUSED BY YOUR USE OF THE

                   SERVICES, INCLUDING IMPROPER RIDING AND/OR PARKING, AND YOU AGREE THAT

                   YOU ARE SOLELY RESPONSIBLE AND LIABLE FOR ANY AND ALL CONSEQUENCES,

                   CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES, LIABILITIES, DAMAGES, INJURIES,

                   COSTS AND EXPENSES, PENALTIES, ATTORNEYS’ FEES, JUDGMENTS, SUITS, FEES

                   (INCLUDING IMPOUNDING FEES CHARGED BY ANY LOCAL GOVERNMENT) AND/OR

                   DISBURSEMENTS OF ANY KIND, OR NATURE WHATSOEVER, WHETHER

                   FORESEEABLE OR UNFORESEEABLE, AND WHETHER KNOWN OR UNKNOWN, AS A

                   RESULT OF USING ANY OF THE SERVICES.


                   1.9. Payment of Fines, Fees and Administrative Fees :


                        1.9.1. You agree to pay any fines, fees, penalties, impounding charges, court costs,
                        traffic tickets, tolls, and/or any other charges incurred by Lime, that result from You

                        parking any Product improperly, or as a result of You violating any law, rule,

                        regulation, and/or ordinance while using the Services.


                        1.9.2. You agree that We may, in Our sole discretion, pay all tickets, citations, fines

                        and/or penalties on Your behalf directly to the appropriate authority, and You will

                        pay us for what we paid to the appropriate authority or their designated agent(s)

                        plus a reasonable administrative fee. You agree and acknowledge that we cooperate

                        with all federal, state, municipal and local officials charged with enforcing

                        infractions to provide any information necessary as they may request or may

                        otherwise be required.


                        1.9.3. You authorize Us to bill You directly to the credit/debit card and/or other

                        payment method You used to rent the Product.


                        1.9.4. You authorize Us to contact You directly regarding any tickets, citations, fines

                        and/or penalties incurred by You or assessed against Us or to Our Product while the

                        Product was rented to You.


                        1.9.5. In the event we use a third party collection and or administrative agent to

                        resolve any tickets, citations, fines and/or penalties, You agree to pay all costs and

                        collection fees including but not limited to administrative and legal costs to such

                        agent upon demand without protest.
                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       9/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 10 of 49 PAGEID #: 20
                                                     User Agreement

                        1.9.6. You agree to indemnify and hold us harmless for any tickets, citations, fines,

                        penalties and/or administrative fees incurred as a result of Your use of Our

                        Services.


                   1.10. Prohibited Acts : YOU EXPRESSLY CERTIFY AND AGREE THAT YOU WILL NOT:


                        1.10.1. Operate any Product in violation of any laws, rules, regulations, and/or

                        ordinances, including any and all rules pertaining to riding any Products on

                        sidewalks and/or parking Products.


                        1.10.2. Operate any Product while carrying any briefcase, backpack, bag, or other

                        item if it impedes Your ability to operate safely the Product.


                        1.10.3. Use any cellular telephone, text messaging Device, portable music player,

                        and/or any other Device that may distract You from safely operating any Product.


                        1.10.4. Operate any Product while under the influence of any alcohol, drugs,

                        medication, and/or any other substance that may impair Your ability to safely

                        operate any Product.


                        1.10.5. Carry any other person on any of the Products.


                        1.10.6. Use locking mechanisms other than those provided by Lime.


                        1.10.7. Park any Product in a manner that does not strictly comply with all

                        applicable laws, rules, regulations, and/or ordinances. You expressly agree that You
                        are responsible for becoming familiar with any and all applicable laws, rules,

                        regulations, and/or ordinances in the location that You are operating any Product.


                        1.10.8. Park or place any Product in a manner that prevents Lime from accessing it.

                        If You violate this Section, Lime may charge You up to $450, in Our sole and

                        absolute discretion. Notwithstanding the foregoing, Your use of the Vehicles

                        includes specific restrictions, as set forth in Section 1.4 above.


                   1.11. Products are Intended for Only Limited Types of Use : You agree that You will not

                   use any Product for racing, mountain riding, stunt, or trick riding. You agree that You

                   will not operate and/or use any Products on unpaved roads, through water (beyond


                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     10/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 11 of 49 PAGEID #: 21
                                                     User Agreement

                   normal urban riding), or in any location that is prohibited, illegal and/or a nuisance to

                   others. You agree that You will not use any Products for hire or reward, nor use any

                   Products in violation of any law, rule, regulation, and/or ordinance.


                   1.12. Weight and Cargo Limits : Except as otherwise set forth above in Section 1.4 with

                   respect to Vehicles, You must not exceed the maximum weight limit for any Products

                   (300 pounds) or the cargo carrier/basket on any Products (15 pounds), and You must

                   not otherwise use the cargo carrier improperly with regard to type of contents or any

                   visual obstruction or riding impediment. You acknowledge that the front carrier/basket

                   and/or back basket of any Product is intended for light goods only, and that You will

                   not carry people or animals anywhere on any Product.


                   1.13. No Tampering : You must not tamper with, attempt to gain unauthorized access

                   to, or otherwise use any Services in a manner that does not comply with this

                   Agreement.


                   1.14. Reporting of Damage or Crashes : You must report any accident, crash, damage,

                   personal injury, stolen or lost Product to Lime as soon as possible. If a crash involves

                   personal injury, property damage, or a stolen Product, You shall file a report with the

                   local police department within 24 hours.


                   1.15. Assumption of Liability by You : YOU AGREE THAT YOU ARE SOLELY

                   RESPONSIBLE AND LIABLE FOR ANY MISUSE, CONSEQUENCES, CLAIMS, DEMANDS,

                   CAUSES OF ACTION, LOSSES, LIABILITIES, DAMAGES, INJURIES, FEES, COSTS AND

                   EXPENSES, PENALTIES, ATTORNEYS’ FEES, JUDGMENTS, SUITS AND/OR

                   DISBURSEMENTS OF ANY KIND, OR NATURE WHATSOEVER, WHETHER

                   FORESEEABLE OR UNFORESEEABLE, AND WHETHER KNOWN OR UNKNOWN, AS A

                   RESULT OF USING ANY OF THE SERVICES.


                   1.16. You are Responsible for Product Damage; Vandalism : You agree to return any

                   Product to Lime in the same condition in which such Product was rented. You agree

                   that You will be responsible for the cost of repairing and/or replacing any Product that

                   You damage and/or cause damage to. You will not be responsible for normal wear and

                   tear of the Products. If You vandalize any Product, You shall be liable for up to $600 for

                   each Bike, $2,000 for each Lime-E, and $1,500 for each Lime-S, in Lime’s sole and

                   absolute discretion.

                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     11/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 12 of 49 PAGEID #: 22
                                                     User Agreement

                   1.17. Availability and Usage of E-vehicles : You agree and acknowledge that E-vehicles

                   may not be available at all times. E-vehicles require periodic charging of batteries in

                   order to operate. You agree to use and operate E-vehicles safely and prudently and

                   comply with all restrictions and requirements associated with E-vehicles, as set forth

                   in any all applicable laws, rules, regulations, and/or ordinances. You understand and

                   agree to the following:


                        1.17.1. The level of charge power remaining in the E-vehicle will decrease with use

                        of the E-vehicle (over both time and distance), and that as the level of charge power
                        decreases, the speed and other operational capabilities of the E-vehicle may

                        decrease (or cease in their entirety).


                        1.17.2. The level of charging power in the E-vehicle at the time You initiate the rental

                        or operation of E-vehicle is not guaranteed and will vary with each rental use.


                        1.17.3. The rate of loss of charging power during the use of the E-vehicle is not
                        guaranteed and will vary based on the E-vehicle, road conditions, weather

                        conditions and/or other factors.


                        1.17.4. It is Your responsibility to check the level of charge power in the E-vehicle

                        and to ensure that it is adequate for the ride before initiating operation of the E-

                        vehicle.


                        1.17.5. Lime does not guarantee the distance and/or time that You may operate any

                        E-vehicle before it loses charging power completely. The E-vehicle may run out of

                        charging power and cease to operate at any time during Your rental of the E-vehicle,

                        including before reaching Your desired destination.


               2. ARBITRATION; CLASS ACTION WAIVER; DISPUTE RESOLUTION.


                   2.1. Dispute Resolution : Certain portions of this Section 2 are deemed to be a “written

                   agreement to arbitrate” pursuant to the Federal Arbitration Act. You and Lime

                   expressly agree and intend that this Section 2 satisfies the “writing” requirement of

                   the Federal Arbitration Act. This Section 2 can only be amended by mutual agreement.




                                                                                                 EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                        12/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 13 of 49 PAGEID #: 23
                                                     User Agreement

                   2.2. Informal Resolution of Disputes and Excluded Disputes : If any controversy,

                   allegation, or claim arises out of or relates to the Services, the Content, Your User-

                   Submissions, this Agreement, or any Additional Terms, whether heretofore or hereafter

                   arising (collectively, “Dispute”), or to any of Lime’s actual or alleged intellectual

                   property rights (an “Excluded Dispute”), then You and Lime agree to send a written

                   notice to the other providing a reasonable description of the Dispute or Excluded
                   Dispute, along with a proposed resolution of it. Our notice to You will be sent to You

                   based on the most recent contact information that You provide us. But if no such

                   information exists or if such information is not current, then We have no obligation

                   under this Section 2.1. Your notice to us must be sent to: Lime, 85 2nd Street, Suite

                   100, San Francisco, California 94105 (Attn: Legal Department). For a period of sixty

                   (60) days from the date of receipt of notice from the other party, Lime and You will

                   engage in a dialogue in order to attempt to resolve the Dispute or Excluded Dispute,

                   though nothing will require either You or Lime to resolve the Dispute or Excluded

                   Dispute on terms with respect to which You and Lime, in each of our sole discretion,
                   are not comfortable.


                   2.3. Binding Arbitration : If We cannot resolve a Dispute as set forth in Section 2 (or

                   agree to arbitration in writing with respect to an Excluded Dispute) within sixty (60)

                   days of receipt of the notice, then ANY AND ALL DISPUTES (WHETHER BASED IN

                   CONTRACT, LAW, STATUTE, RULE, REGULATION, ORDINANCE, TORT INCLUDING, BUT

                   NOT LIMITED TO, FRAUD, ANY OTHER INTENTIONAL TORT OR NEGLIGENCE,

                   COMMON LAW, CONSTITUTIONAL PROVISION, RESPONDEAT SUPERIOR, AGENCY
                   AND/OR ANY OTHER LEGAL OR EQUITABLE THEORY), WHETHER ARISING BEFORE

                   OR AFTER THE EFFECTIVE DATE OF THIS AGREEMENT, MUST BE RESOLVED BY

                   FINAL AND BINDING ARBITRATION. THIS INCLUDES ANY AND ALL DISPUTES BASED

                   ON ANY PRODUCT, SERVICE OR ADVERTISING CONNECTED TO THE PROVISION OR

                   USE OF THE SERVICES. The Federal Arbitration Act (“FAA”), not state law, shall

                   govern the arbitrability of all Disputes regarding this Agreement (and any Additional

                   Terms) and the Services, including the “No Class Action Matters” Section below. BY

                   AGREEING TO ARBITRATE, EACH PARTY IS GIVING UP ITS RIGHT TO GO TO COURT

                   AND HAVE ANY DISPUTE HEARD BY A JUDGE OR JURY. Lime and You agree, however,

                   that State or federal law shall apply to, and govern, as appropriate, any and all claims




                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   13/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 14 of 49 PAGEID #: 24
                                                     User Agreement

                   or causes of action, remedies, and damages arising from a Dispute regarding this

                   Agreement and the Services, whether arising or stated in contract, statute, common
                   law, or any other legal theory, without regard to State’s choice of law principles.


                   2.4. Applicability of JAMS Rules and Location of Arbitration : A Dispute will be

                   resolved solely by binding arbitration in accordance with the then-current Commercial

                   Arbitration Rules of the Judicial Arbitration and Mediation Services Inc. (“JAMS”)

                   using JAMS’ streamlined Arbitration Rules and Procedures, or by any other arbitration

                   administration service that You and an officer or legal representative of Lime consent

                   to in writing. If an in-person arbitration hearing is required, then it will be conducted in
                   the “metropolitan statistical area” (as defined by the U.S. Census Bureau) where You

                   are a resident at the time the Dispute is submitted to arbitration. You and Lime will pay

                   the administrative and arbitrator’s fees and other costs in accordance with the

                   applicable arbitration rules; but if applicable arbitration rules or laws require Lime to

                   pay a greater portion or all of such fees and costs in order for this Section 2 to be

                   enforceable, then Lime will have the right to elect to pay the fees and costs and

                   proceed to arbitration. The arbitrator or arbitration panel, as the case may be, will

                   apply and be bound by this Agreement and any Additional Terms, and will determine

                   any Dispute according to applicable law and facts based upon the record and no other

                   basis, and will issue a reasoned award. All issues are for the arbitrator to decide,

                   including arbitrability. This arbitration provision shall survive termination of this

                   Agreement or the Services. You can obtain JAMS procedures, rules, and fee

                   information as follows: JAMS: 800.352.5267 andhttp://www.jamsadr.com.


                   2.5. Arbitrator’s Decision : The Arbitrator will render a written decision within the time

                   frame specified in the JAMS Rules. Judgment on the arbitration award may be entered

                   in any court having competent jurisdiction to do so. The Arbitrator may award
                   declaratory or injunctive relief only in favor of the claimant and only to the extent

                   necessary to provide relief warranted by the claimant's individual claim. The

                   Arbitrator’s decision shall be final and binding on all parties. The prevailing party in

                   the arbitration shall be entitled to an award of attorneys’ fees and costs, as long as the

                   Arbitrator includes such an award of attorneys’ fees and costs in the written decision.


                   2.6. Limited Time to File Claims : TO THE FULLEST EXTENT PERMITTED BY

                   APPLICABLE LAW, IF YOU OR LIME WANT TO ASSERT A DISPUTE (BUT NOT AN
                   EXCLUDED DISPUTE) AGAINST THE OTHER, THEN YOU OR LIME MUST COMMENCE IT
                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       14/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 15 of 49 PAGEID #: 25
                                                     User Agreement

                   (BY DELIVERY OF WRITTEN NOTICE AS SET FORTH HEREIN) WITHIN ONE (1) YEAR

                   AFTER THE DISPUTE ARISES OR IT WILL BE FOREVER BARRED. Commencing means,

                   as applicable: (a) by delivery of written notice as set forth herein; (b) filing for

                   arbitration with JAMS as set forth herein; or (c) filing an action in state or Federal

                   court.


                   2.7. Injunctive Relief : The foregoing provisions of this Section 2 will not apply to any

                   legal action taken by Lime to seek an injunction or other equitable relief in connection

                   with, any loss, cost, or damage (or any potential loss, cost, or damage) relating to the

                   Services, any Content, Your User Submissions and/or Lime’s intellectual property

                   rights (including those that Lime may claim are in dispute), Lime’s operations, and/or

                   Lime’s Products and/or Services.


                   2.8. No Class Action Matters : YOU AND LIME AGREE THAT EACH MAY BRING CLAIMS
                   AGAINST THE OTHER ONLY IN YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A

                   PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE

                   PROCEEDING OR AS AN ASSOCIATION. Disputes will be arbitrated only on an

                   individual basis and will not be joined or consolidated with any other arbitrations or

                   other proceedings that involve any claim or controversy of any other party. There shall

                   be no right or authority for any Dispute to be arbitrated on a class action basis or on

                   any basis involving Disputes brought in a purported representative capacity on behalf

                   of the general public, or other persons or entities similarly situated. But if, for any

                   reason, any court with competent jurisdiction holds that this restriction is
                   unconscionable or unenforceable, then our agreement in Section 2 to arbitrate will not

                   apply and the Dispute must be brought exclusively in court. Notwithstanding any other

                   provision of this Section 2, any and all issues relating to the scope, interpretation and

                   enforceability of the class action waiver provisions contained herein (described in this

                   “No Class Action Matters” section), are to be decided only by a court of competent

                   jurisdiction, and not by the arbitrator. The arbitrator does not have the power to vary

                   these class action waiver provisions.


                   2.9. Federal and State Courts in San Mateo County, California : Except where

                   arbitration is required above or with respect to the enforcement of any arbitration

                   decision or award, any action or proceeding relating to any Dispute or Excluded

                   Dispute arising out of or related to this Agreement, any Product, and/or any of the


                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    15/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 16 of 49 PAGEID #: 26
                                                     User Agreement

                   Services, may only be instituted in state or Federal court in San Mateo County,

                   California. Accordingly, You and Lime consent to the exclusive personal jurisdiction

                   and venue of such courts for such matters.


                   2.10. Small Claims Matters Are Excluded from Arbitration Requirement :

                   Notwithstanding the foregoing, either You or Lime may bring a qualifying claim or

                   Dispute (but not Excluded Disputes) in small claims courts of competent jurisdiction.


               3. PAYMENT AND FEES.


                   3.1. Fees : You may use the Products on a pay per ride basis or as otherwise in

                   accordance with the pricing described in the App. In each case, fees and other charges

                   may be subject to applicable taxes and other local and/or state government charges,

                   which may be charged and collected by Lime. Lime will charge Your credit card or

                   debit card (collectively, Your “Card”) or other agreed payment methods the amount of

                   the fees as described in this Agreement.


                   3.2. Promo Codes : Promo codes (“Discounts”) are one-time offers and can only be

                   redeemed via the App. Lime reserves the right to modify or cancel Discounts at any

                   time. Discounts are limited to one per customer and account and may not be combined

                   with other offers. Discounts are non-transferable and may not be resold.


                   3.3. Maximum Rental Time and Charges : Maximum rental time is 24 hours. You agree

                   that You will deactivate the Product rental within 24 hours of time that rental of the

                   Product began. You may then rent again. You agree that You are solely responsible for

                   being aware of any elapsed time related to timely locking any Product. The maximum

                   charge is $50 for any Bike, and $200 for any E-vehicle, all based on a 24-hour period.

                   After return of the Product, You will be charged the accumulated rental charges, or the

                   maximum 24-hour charge; whichever is less. Products not returned (locked and a ride

                   concluded) within 48 hours will be considered lost or stolen, and You may be charged

                   up to $600 for each Bike, $2,000 for each Lime-E, and $1,500 for each Lime-S, and a

                   police report may be filed against You. We may also charge a service fee of $25, in Our

                   sole discretion, for rentals in excess of 24 hours where the Product is not considered

                   lost or stolen.




                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                  16/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 17 of 49 PAGEID #: 27
                                                     User Agreement

                   3.4. Valid Credit Card or Debit Card : You must input a valid Card number and

                   expiration date before You will be registered to use the Services. You represent and

                   warrant to Lime that You are authorized to use any Cards You furnish to Lime. You

                   authorize Lime to charge the Card for all fees incurred by You. All fees are subject to

                   applicable sales taxes and other local government charges, which may be charged and

                   collected by Lime. If You dispute any charge on Your Card account, then You must

                   contact Lime within 10 business days from the end of the month with the disputed

                   charge, provide to Lime all trip information that is necessary to identify the disputed
                   charge, such as the date of the trip and the approximate starting and ending times. You

                   agree to immediately inform Lime of all changes relating to Your Card.


                   3.5. Pick Up Fees : If You are unable to return any Product to a valid area ( i.e., You

                   deactivate a Product on private property, a locked community, and/or any other

                   unreachable area), and request that the Product be picked up by Lime, then We, in Our

                   sole and absolute discretion, may charge You a pick-up fee up to $120. If any Product

                   accessed under Your account is abandoned without notice, You will be responsible for
                   all fees until the Product is recovered and deactivated, plus a service charge of up to

                   $120.00, to recover the Product. Fees are subject to change in Lime’s sole and

                   absolute discretion, and without notice to You.


               4. TERMS APPLICABLE TO SUBSCRIPTIONS AND AUTORENEWALS.


                   4.1. Generally : To purchase access and use of any subscriptions offered through the
                   Services, You must be at least eighteen (18) years of age or the applicable age of

                   majority in Your jurisdiction of residence. Prior to the purchase and/or rental of any

                   Products or Services, You must provide us with a valid Card number and associated

                   payment information including all of the following: (i) Your name as it appears on the

                   Card, (ii) Your Card number, (iii) the Card type, (iv) the date of expiration, and (v) any

                   activation numbers or codes needed to charge Your Card or otherwise use a valid gift

                   card. By submitting that information to us or our third party credit card processor, You

                   agree that You authorize us and/or our processor to charge Your Card at our

                   convenience but within thirty (30) days of Card authorization. For any product or

                   service that You order on the Services, You agree to pay the price applicable (including

                   any sales taxes and surcharges) as of the time You submit the order. Lime will

                   automatically bill Your Card or other form of payment submitted as part of the order

                   process for such price. We may offer a number of membership plans, including special
                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     17/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 18 of 49 PAGEID #: 28
                                                     User Agreement

                   promotional plans or memberships with differing conditions and limitations. Any

                   materially different terms from those described in this Agreement will be disclosed at

                   Your sign-up or in other communications made available to You. Some promotional

                   memberships are offered by third parties in conjunction with the provision of their own

                   products and services. We are not responsible for the products and services provided

                   by such third parties. We reserve the right to modify, terminate or otherwise amend

                   Our offered membership plans.


                   4.2. Subscription Term & Termination : Except in the event of a free trial offer, Your

                   subscription will commence as of the date Your payment for a subscription is received

                   by Lime. Your subscription will continue in full force for the length of the term You

                   specifically purchased or on a month-to-month term until such time as You cancel the
                   subscription as further explained below (the “Subscription Term”). In the event that

                   You cancel a subscription in the middle of Your Subscription Term, You will not be

                   entitled to receive a refund for the unused portion of the remainder of that

                   Subscription Term. Lime will have the right, upon written notice to You, to terminate

                   this Agreement, and suspend Your access to their subscription, if: (a) You fail to pay

                   Lime any amount due under this Agreement; and/or (b) You materially breach any term

                   or condition of this Agreement. Lime shall have the right to terminate this Agreement

                   and suspend Your access to the subscription with or without cause, upon thirty (30)

                   days written notice to You in which case You will no longer be charged for access to
                   the subscription. Upon the expiration or termination of this Agreement for any reason,

                   Your access to, and use of, their subscription will terminate.


                   4.3. Free Trials/Promotional Offerings : We may offer promotional trial subscriptions to

                   access the Services for free for a limited time or at special discounted prices. If You

                   sign up for a trial use, Your rights to use the Services are limited by the terms of such

                   trial and will terminate or renew on the terms of Your trial arrangement and/or any

                   applicable Additional Terms. Please be aware that when You sign up for a free trial,

                   You will be required to provide Your Card number and Lime will confirm Your Card is

                   valid. When We process Your Card, some credit card companies may place a temporary

                   hold on Your account for Your first payment. Please contact Your Card company if You

                   have questions. Please note that We do not provide price protection or refunds in the

                   event of a price drop or promotional offering.




                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    18/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 19 of 49 PAGEID #: 29
                                                     User Agreement

                   ONCE YOUR FREE TRIAL ENDS, WE OR A THIRD PARTY PAYMENT PROCESSOR WILL

                   BEGIN BILLING YOUR DESIGNATED PAYMENT METHOD ON A RECURRING BASIS FOR

                   YOUR SUBSCRIPTION (PLUS ANY APPLICABLE TAXES AND OTHER CHARGES),

                   UNLESS YOU CANCEL YOUR SUBSCRIPTION PRIOR TO THE END OF YOUR FREE

                   TRIAL. IF YOUR FREE TRIAL ENDS AND YOUR SUBSCRIPTION BEGINS, YOUR

                   SUBSCRIPTION WILL AUTORENEW AND YOU WILL BE BILLED ON A RECURRING

                   BASIS FOR YOUR EACH SUBSCRIPTION PERIOD UNLESS YOU CANCEL.

                   INSTRUCTIONS FOR CANCELING YOUR MEMBERSHIP SUBSCRIPTION ARE

                   DESCRIBED BELOW. PLEASE NOTE THAT YOU WILL NOT RECEIVE A NOTICE FROM
                   US THAT YOUR FREE TRIAL HAS ENDED OR THAT THE PAID PORTION OF YOUR

                   SUBSCRIPTION HAS BEGUN. WE RESERVE THE RIGHT TO MODIFY OR TERMINATE

                   FREE TRIALS AT ANY TIME, WITHOUT NOTICE AND IN OUR SOLE AND ABSOLUTE

                   DISCRETION.


                   4.4. Auto-Renewal of Subscription Membership : Your subscription to the Services will

                   automatically renew at the end of Your Subscription Term continuously and indefinitely

                   without action by You, and the subscription membership fee will be charged to You at
                   the time of renewal. Once Your membership fee has been paid You will be entitled to all

                   privileges included in the membership until the membership is cancelled by You as set

                   forth in the paragraph below. By providing Your payment method information for Your

                   subscription, You are agreeing to pay a subscription fee (and any applicable taxes and

                   service fees (collectively, “Fees”), that will automatically renew, at the then current

                   rate, unless You cancel prior to the expiration of the current Subscription Term. The

                   Fees will be charged to Your original payment method automatically at the beginning

                   of Your Subscription Term, and at the beginning of each renewal Subscription Term

                   thereafter on the calendar day corresponding to the commencement of Your current

                   Subscription Term, unless You cancel Your subscription, or Your account is suspended

                   or terminated pursuant to this Agreement. The renewal Subscription Term will be the

                   same length as Your initial Subscription Term unless otherwise disclosed to You at the

                   time of sale. The rate for the renewal Subscription Term will be the then current

                   subscription-rate. The Fees charged to Your payment method may vary from

                   Subscription Term to Subscription Term due to changes in Your subscription plan or

                   applicable taxes, and You authorize Lime to charge Your payment method for these

                   amounts. Lime reserves the right to change the pricing of subscription at any time. In
                   the event of a price change, Lime will post the new pricing on the Services and attempt

                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                  19/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 20 of 49 PAGEID #: 30
                                                     User Agreement

                   to notify You in advance by sending an email to the address You have registered for

                   Your account. You agree that We may change the pricing We charge You for Your

                   subscription and any Products/Services offered in Your subscription package by

                   providing You with notice through an electronic communication from us and You agree

                   that all agreements, notices, disclosures, and/or any other communications that We
                   provide to You electronically satisfy any legal requirement that such communications

                   be in writing. You consent to our ability to change our pricing and the details of our

                   subscription packages through an electronic communication to You. If You do not wish

                   to accept a price or subscription package change made by us, You may cancel Your

                   subscription as described below, otherwise You will be deemed to have consented to

                   the price/subscription package change and authorize Lime to charge the new Fees to

                   Your payment method. If there are any discrepancies in billing, You hereby waive Your

                   right to dispute such discrepancies if You do not notify Lime within sixty (60) days

                   after they first appear on an account statement.


                   4.5. Cancellation of Subscription Membership : You have the right to cancel Your

                   subscription membership at any time upon notice to Lime. To cancel Your subscription

                   membership: open Your wallet in the Lime App, and click "Manage," then click "Cancel

                   Membership." There are no refunds or credits for partial months. Cancellation of initial

                   membership any time after purchase will result in forfeiture of the membership fee. To

                   avoid a late cancellation fee or forfeiture of the membership renewal fee, membership
                   should be cancelled prior to the end of the then current Subscription Term. Upon

                   cancellation, You will lose access to the areas of the Services designated for

                   subscription members only. This could include any credit and other data and analyses

                   that have been displayed during Your subscription membership.


                   4.6. Methods of Payment, Credit Card Terms and Taxes : All payments to Lime are

                   made through a third party payment processor(s). We accept any and all methods of

                   payment that Our third party payment processor(s) accept. We currently do not accept
                   cash, personal or business checks or any other payment form, although in the future

                   We may change this policy. Your Card issuer agreement governs Your use of Your

                   designated Card, and You must refer to that agreement and not this Agreement to

                   determine Your rights and liabilities as a cardholder. You represent and warrant that

                   You will not use any Card or other form of payment unless You have all necessary legal

                   authorization to do so. YOU, AND NOT LIME, ARE RESPONSIBLE FOR PAYING ANY


                                                                                             EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   20/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 21 of 49 PAGEID #: 31
                                                     User Agreement

                   UNAUTHORIZED AMOUNTS BILLED TO YOUR CREDIT CARD BY A THIRD PARTY. You
                   agree to pay all fees and charges incurred in connection with Your purchases

                   (including any applicable taxes) at the rates in effect when the charges were incurred.

                   Unless You notify Lime of any discrepancies within sixty (60) days after they first

                   appear on Your Card statement, You agree that they will be deemed accepted by You

                   for all purposes. If Lime does not receive payment from Your Card issuer or its agent,

                   You agree to pay all amounts due upon demand by Lime or its agents. Sales taxes, or

                   other taxes, customs, import/export charges, or similar governmental charges are not

                   included in the price of the products. You are responsible for paying any such taxes or

                   charges imposed on Your purchases, including, but not limited to, sales, use or value-

                   added taxes. Lime shall automatically charge and withhold the applicable tax for

                   orders to be delivered to addresses within and any states or localities that it deems is

                   required in accordance with our order policy in effect at the time of purchase.


                   4.7. Refund Policy : All purchase transactions made through the Services are subject

                   to Lime’s return policy in effect at the time of purchase. Currently, Lime’s refund policy

                   is to not offer any refunds for any subscriptions purchased through the Services,
                   except in Lime’s sole and absolute discretion.


                   4.8. Order Acceptance Policy : Your receipt of an electronic or other form of order

                   confirmation does not signify our acceptance of Your order, nor does it constitute

                   confirmation of our offer to sell. Lime reserves the right at any time after receipt of

                   Your order to accept or decline Your order for any reason. Lime further reserves the

                   right any time after receipt of Your order, without prior notice to You, to supply less

                   than the quantity You ordered of any item. Your order will be deemed accepted by Lime
                   upon our delivery of Products and/or Services that You have ordered. We may require

                   additional verifications or information before accepting any order. Notwithstanding the

                   foregoing, You agree that, if We cancel all or a portion of Your order or if We provide

                   You less than the quantity You ordered, Your sole and exclusive remedy is either that:

                   (a) We will issue a credit to Your Card account in the amount charged for the cancelled

                   portion or the quantity not provided (if Your Card has already been charged for the

                   order); or (b) We will not charge Your Card for the cancelled portion of the order or the

                   quantity not provided. Do not assume that a cancellation or change of an order You

                   have placed with Lime has been effected until You receive a confirmation from Lime
                   via email or the Services. As stated above, You will be responsible for, and Your Card


                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     21/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 22 of 49 PAGEID #: 32
                                                     User Agreement

                   or third-party payment account may be charged for, the payment of all fees associated

                   with orders already processed or shipped before Your cancellation/change request or a

                   request to terminate Your account was received.


                   4.9. No Responsibility to Sell Mispriced Products or Services : We do our best to
                   describe every item, product or service offered on the Services as accurately as

                   possible. However, We are human, and therefore We do not warrant that specifications

                   or pricing on the Services is complete, accurate, reliable, current, or error-free. In the

                   event of any errors relating to the pricing or specifications of any item, product or

                   service, Lime shall have the right to refuse or cancel any orders in Lime’s sole and

                   absolute discretion. If We charged Your credit card or other account prior to

                   cancellation, We will issue a credit to Your account in the amount of the charge.

                   Additional terms may apply. If a product You purchased from Lime is not as described,

                   Your sole remedy is to return it in unused condition, complete and undamaged, in the

                   original packaging.


                   4.10. Modifications to Prices or Billing Terms : The purchase and/or rental of Products

                   and/or Services is subject to availability. PRODUCTS AND SERVICES DISPLAYED ON

                   THE SERVICES MAY NOT BE AVAILABLE AT ALL TIMES AND MAY BE SUBSTITUTED

                   OR DISCONTINUED AT ANY TIME. LIME RESERVES THE RIGHT, AT ANY TIME, TO

                   CHANGE ITS PRICES AND BILLING METHODS FOR SERVICES, EFFECTIVE
                   IMMEDIATELY UPON POSTING ON THE SERVICES OR BY ELECTRONIC DELIVERY TO

                   YOU.


                   4.11. Account Registration And Security : You understand that You will need to create

                   an account to have access to the Services. You will: (a) provide true, accurate, current

                   and complete information about You as prompted by the Services’ registration or

                   subscription page (such information being the “Registration Data”) and (b) maintain

                   and promptly update the Registration Data to keep it true, accurate, current and
                   complete. If You provide any information that is untrue, inaccurate, not current or

                   incomplete, or Lime has reasonable grounds to suspect that such information is

                   untrue, inaccurate, not current or incomplete, Lime has the right to suspend or

                   terminate Your account and refuse any and all current or future use of the Services (or

                   any portion thereof). You are entirely responsible for the security and confidentiality of

                   Your password and account. Furthermore, You are entirely responsible for any and all

                   activities that occur under Your account. You will not share Your account information
                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     22/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 23 of 49 PAGEID #: 33
                                                     User Agreement

                   or Your user name and password with any third party or permit any third party to logon

                   to the Services using Your account information. You agree to immediately notify us of
                   any unauthorized use of Your account or any other breach of security of which You

                   become aware. You are responsible for taking precautions and providing security

                   measures best suited for Your situation and intended use of the Services. We have the

                   right to provide Your billing, account, Content or use records, and related information

                   under certain circumstances (such as in response to legal responsibility, lawful

                   process, orders, subpoenas, or warrants, or to protect our rights, customers or

                   business, or in some cases, as a result of mandatory data sharing with governments).

                   Please note that anyone able to provide Your personally identifiable information will be

                   able to access Your account so You should take reasonable steps to protect this

                   information.


               5. RELEASES; DISCLAIMERS; LIMITATION OF LIABILITY; ASSUMPTION OF RISK.


                   5.1. Releases : “Claims” means, collectively, and without limitation, any and all claims,

                   injuries, demands, liabilities, disputes, causes of action (including statutory, contract,

                   negligence, or other tort theories), proceedings, obligations, debts, liens, fines,

                   charges, penalties, contracts, promises, costs, expenses (including attorneys’ fees,

                   whether incurred pre-litigation, pre-trial, at trial, on appeal, or otherwise), damages of

                   any kind whatsoever (including consequential, compensatory, or punitive damages), or

                   losses (whether known, unknown, asserted, unasserted, fixed, conditional, or

                   contingent) that arise from or relate to (a) any of the Services, including any of the

                   Products, equipment or related information, and/or (b) Your use of any of the

                   foregoing. “Released Persons” means, collectively (i) Lime and all of its owners,

                   managers, affiliates, employees, agents, representatives, successors, assigns,

                   licensors, licensees, distributors, vendors or third parties with whom Lime authorizes

                   or otherwise partners with to distribute, market or otherwise commercialize the

                   Services, (ii) municipalities and public entities (including all of their respective elected

                   and appointed officers, officials, employees and agents) which authorize Lime to
                   operate any of its Services, and (iii) to the extent You access the Services using a third

                   party application, website, content, products, or services, that third party and all of its

                   owners, managers, affiliates, subsidiaries, employees, directors, agents,

                   representatives, successors, and assigns. In exchange for being allowed to use any of

                   the Services, and other equipment or related information provided by Lime, You (acting


                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       23/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 24 of 49 PAGEID #: 34
                                                     User Agreement

                   for You and for all of Your family, heirs, agents, affiliates, representatives, successors,

                   and assigns) hereby fully and forever release and discharge all Released Persons for

                   any and all Claims that You have or may have against any Released Person. Such

                   releases are intended to be general and complete releases of all Claims. The Released

                   Persons may plead such releases as a complete and sufficient defense to any Claim,

                   as intended third party beneficiaries of such releases. You expressly agree to

                   indemnify, release and hold harmless Released Persons from all liability for any such

                   property loss or damage, personal injury or loss of life, regardless of the cause,

                   whether based upon breach of contract, breach of warranty, active or passive

                   negligence or any other legal theory, in consideration for using any of the Services.


                   5.2. Waiver of California Civil Code Section 1542 : You expressly agree and

                   acknowledge that You may discover facts or law different from, or in addition to, the

                   facts or law that You know or believe to be true with respect to the Claims and the

                   Released Persons. Nonetheless, You expressly agree and acknowledge that Section 5.1

                   above shall be and remain effective in all respects notwithstanding such different or

                   additional facts or the discovery of them. You expressly agree and acknowledge that

                   all rights under California Civil Code Section 1542 are expressly waived. California

                   Civil Code Section 1542 provides:




                   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES

                   NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

                   EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE

                   MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.


               6. DISCLAIMERS.


                   6.1. Disclaimer of Warranties : TO THE FULLEST EXTENT PERMITTED BY LAW, AND

                   WITH RESPECT TO YOUR USE OF ANY OF THE SERVICES, PRODUCTS, OR RELATED

                   EQUIPMENT, LIME AND ALL OTHER RELEASED PERSONS DISCLAIM ALL EXPRESS

                   AND IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND

                   FITNESS FOR A PARTICULAR PURPOSE.




                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      24/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 25 of 49 PAGEID #: 35
                                                     User Agreement

                   6.2. Services Provided As-Is : ALL OF THE SERVICES, PRODUCTS, AND RELATED

                   EQUIPMENT ARE PROVIDED “AS IS”, “AS AVAILABLE” AND “WITH ALL FAULTS” (AND

                   YOU RELY ON THEM SOLELY AT YOUR OWN RISK).


                   Therefore, to the fullest extent permissible by law, the Released Persons hereby

                   disclaim and make no representations, warranties, endorsements, or promises,

                   express or implied, as to:


                        6.2.1. the Services (including the Products, the Content, the equipment rented

                        through the Services, and the User Submissions);


                        6.2.2. the functions, features, or any other elements on, or made accessible through,

                        the Services;


                        6.2.3. any instructions offered or referenced at or linked through the Services;


                        6.2.4. security associated with the transmission of Your User Submissions

                        transmitted to Lime via the Services;


                        6.2.5. whether the Services or the servers that make the Services available are free

                        from any harmful components (including viruses, Trojan horses, and other

                        technologies that could adversely impact Your Device(s));


                        6.2.6. whether the information (including any instructions) on the Services is

                        accurate, complete, correct, adequate, useful, timely, or reliable;


                        6.2.7. whether any defects to or errors on the Services will be repaired or corrected;


                        6.2.8. whether Your access to the Services will be uninterrupted;


                        6.2.9. whether the Services will be available at any particular time or location; and


                        6.2.10. whether Your use of the Services is lawful in any particular jurisdiction.


                   EXCEPT FOR ANY SPECIFIC WARRANTIES PROVIDED HEREIN OR IN ADDITIONAL

                   TERMS PROVIDED BY A RELEASED PERSON, RELEASED PERSONS HEREBY

                   FURTHER DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE

                   WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      25/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 26 of 49 PAGEID #: 36
                                                     User Agreement

                   INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS OF

                   THIRD PARTIES, TITLE, CUSTOM, TRADE, QUIET ENJOYMENT, SYSTEM INTEGRATION,

                   AND FREEDOM FROM COMPUTER VIRUS.


                   LIME AND ALL OTHER RELEASED PERSONS DO NOT REPRESENT OR WARRANT

                   THAT ANY OF THE SERVICES, PRODUCTS, OR RELATED EQUIPMENT WILL BE IN

                   GOOD REPAIR OR ERROR-FREE, AND DELAYS, OMISSIONS, INTERRUPTIONS, OR

                   INACCURACIES COULD EXIST WITH RESPECT TO ANY OF THE SERVICES,

                   PRODUCTS, AND/OR RELATED EQUIPMENT.


                   Some jurisdictions limit or do not allow the disclaimer of implied or other warranties

                   so the above disclaimers may not apply to the extent such jurisdictions’ laws are

                   applicable. However, in those jurisdictions, Lime expressly disclaims any and all

                   warranties to the fullest extent permitted by applicable law.


               7. LIMITED LIABILITY OF LIME; ASSUMPTION OF RISK BY YOU.


                   7.1. Limited Liability : YOU HEREBY ACKNOWLEDGE AND AGREE THAT, EXCEPT AS

                   MAY OTHERWISE BE LIMITED BY LAW, LIME AND ALL OTHER RELEASED PERSONS

                   ARE NOT RESPONSIBLE OR LIABLE FOR ANY CLAIM, INCLUDING THOSE THAT ARISE

                   OUT OF OR RELATE TO (A) ANY RISK, DANGER, OR HAZARD DESCRIBED IN THIS

                   AGREEMENT, (B) YOUR USE OF, OR INABILITY TO USE, ANY OF THE SERVICES,

                   PRODUCTS, AND/OR RELATED EQUIPMENT, (C) YOUR BREACH OF THIS AGREEMENT

                   AND/OR YOUR VIOLATION OF ANY LAW, RULE, REGULATION, AND/OR ORDINANCE,

                   INCLUDING RIDING ON SIDEWALKS AND/OR PARKING, (D) ANY NEGLIGENCE,

                   MISCONDUCT, AND/OR OTHER ACTION AND/OR INACTION BY YOU, (E) YOUR

                   FAILURE TO WEAR A SNELL, CPSC, ANSI OR ASTM APPROVED HELMET THAT HAS

                   BEEN PROPERLY SIZED, FITTED AND FASTENED ACCORDING TO THE

                   MANUFACTURER’S INSTRUCTIONS WHILE USING ANY PRODUCT, AND/OR (F) ANY

                   NEGLIGENCE, MISCONDUCT, AND/OR OTHER ACTION OR INACTION OF ANY THIRD

                   PARTY.


                   7.2. Waiver of Claims : YOU HEREBY WAIVE ANY AND ALL CLAIMS, INCLUDING

                   THOSE BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STATUTORY, AND/OR

                   OTHER GROUNDS, EVEN IF LIME OR ANY OF THE OTHER RELEASED PERSONS HAS

                   BEEN ADVISED OF THE POSSIBILITY OF SUCH CLAIMS.

                                                                                            EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                 26/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 27 of 49 PAGEID #: 37
                                                     User Agreement

                   7.3. Maximum Liability to Lime : THE TOTAL LIABILITY OF LIME AND ALL OTHER

                   RELEASED PERSONS FOR ANY AND ALL CLAIMS, INCLUDING THOSE BASED IN

                   CONTRACT, TORT (INCLUDING NEGLIGENCE), STATUTE, OR OTHER GROUNDS, IS

                   LIMITED TO THE SUM OF $100.


                   7.4. Assumption of Risk by You : YOU HEREBY ACKNOWLEDGE AND AGREE THAT

                   YOUR USE OF ANY OF THE SERVICES, PRODUCTS, AND/OR RELATED EQUIPMENT, IS
                   AT YOUR SOLE AND INDIVIDUAL RISK, AND THAT LIME AND THE RELEASED

                   PERSONS ARE NOT RESPONSIBLE FOR ANY AND ALL CONSEQUENCES, CLAIMS,

                   DEMANDS, CAUSES OF ACTION, LOSSES, LIABILITIES, DAMAGES, INJURIES, FEES,

                   COSTS AND EXPENSES, PENALTIES, ATTORNEYS’ FEES, JUDGMENTS, SUITS AND/OR

                   DISBURSEMENTS OF ANY KIND, OR NATURE WHATSOEVER, WHETHER

                   FORESEEABLE OR UNFORESEEABLE, AND WHETHER KNOWN OR UNKNOWN. YOU

                   EXPRESSLY AGREE AND ACKNOWLEDGE THAT YOU FULLY UNDERSTAND THE RISKS

                   ASSOCIATED WITH YOUR USE OF THE SERVICES, PRODUCTS, AND/OR RELATED

                   EQUIPMENT, AND THAT YOU ASSUME SUCH RISK.


                        7.4.1. You are solely and fully responsible for the safe operation of the Products at

                        all times.


                        7.4.2. You agree that the Products are machines that may malfunction, even if the

                        Products are properly maintained, and that such malfunction may cause injury.


                        7.4.3. You agree that riding the Products involves many obvious and not-so-obvious

                        risks, dangers, and hazards, which may result in injury or death to You or others, as

                        well as damage to property, and that such risks, dangers, and hazards cannot

                        always be predicted or avoided.


                        7.4.4. You agree that such risks, dangers, and hazards are Your sole responsibility,

                        including, but not limited to, choosing whether to wear a helmet other protective

                        gear. Lime advises You to wear a Snell, CPSC, ANSI or ASTM approved helmet that

                        has been properly sized, fitted and fastened according to the manufacturer’s

                        instructions at all times while using any of the Products, whether required by law or

                        not. You expressly understand and agree that it is solely Your responsibility to

                        determine whether You are required to wear a helmet in the particular jurisdiction in

                        which You are using the Products. If You do not wear a Snell, CPSC, ANSI or ASTM

                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     27/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 28 of 49 PAGEID #: 38
                                                     User Agreement

                        approved helmet that has been properly sized, fitted and fastened according to the

                        manufacturer’s instructions, You do so at Your own risk. A helmet and protective

                        gear, even when used, do not eliminate the risk of bodily injury in the event of an

                        accident.


                        7.4.5. You agree that if Your use of any of the Services, Products, and/or related

                        equipment causes any injury or damage to another person or property, then You will

                        be liable for any and all consequences, claims, demands, causes of action, losses,

                        liabilities, damages, injuries, fees, costs and expenses, penalties, attorneys’ fees,

                        judgments, suits and/or disbursements of any kind, or nature whatsoever, whether

                        foreseeable or unforeseeable, and whether known or unknown.


               8. INDEMNIFICATION.


                   8.1. Indemnification : You agree to defend, indemnify, and hold harmless the Released

                   Persons from and against any and all consequences, claims, demands, causes of

                   action, losses, liabilities, damages, injuries, fees, costs and expenses, penalties,

                   attorneys’ fees, judgments, suits settlements, and/or disbursements of any kind, or
                   nature whatsoever, whether foreseeable or unforeseeable, and whether known or

                   unknown, that directly or indirectly arise from or are related to any claim, suit, action,

                   demand, or proceeding made or brought against any Released Person, or on account

                   of the investigation, defense, or settlement thereof, arising out of or in connection

                   with, whether occurring heretofore or hereafter: (i) Your use or misuse of the Services,

                   Products, and/or related equipment, (ii) Your User Submissions; (iii) Your use of the

                   Services and Your activities in connection with the Services; (iv) Your breach or

                   alleged breach of this Agreement or any Additional Terms; (v) Your violation or alleged

                   violation of any laws, rules, regulations, codes, statutes, ordinances, or orders of any

                   governmental or quasi-governmental authorities in connection with Your use of the

                   Services (including the Products) or Your activities in connection with the Services;

                   (vi) information or material transmitted through Your Device(s), even if not submitted

                   by You, that infringes, violates, or misappropriates any copyright, trademark, trade

                   secret, trade dress, patent, publicity, privacy, or other right of any person or entity;

                   (vii) any misrepresentation made by You; and (viii) the Released Persons’ use of the

                   information that You submit to Us (including Your User Submissions) (all of the

                   foregoing, “Claims and Losses”). You will cooperate as fully required by the Released

                   Persons in the defense of any of the foregoing. Notwithstanding the foregoing, the
                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     28/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 29 of 49 PAGEID #: 39
                                                     User Agreement

                   Released Persons retain the exclusive right to settle, compromise, and pay any and all

                   Claims and Losses. Released Persons reserve the right to assume the exclusive

                   defense and control of any Claims and Losses. You will not settle any Claims and

                   Losses without, in each instance, the prior written consent of an officer of a Released

                   Persons.


               9. TERM AND TERMINATION.


                   9.1. Term : The term of this Agreement begins when You first use the Services, and the

                   term ends 10 years after You last use the Services; provided, however, that Your

                   personal financial responsibility under this Agreement expires one year after You last

                   use the Services.


                   9.2. Termination by Lime : At any time and from time to time, and without Your consent,
                   Lime may unilaterally terminate Your right to use the Services, in Lime’s sole and

                   absolute discretion and without any notice or cause. You may terminate Your use of

                   the Services at any time; provided, however, that (i) no refund will be provided by

                   Lime, (ii) the term of this Agreement continues in accordance with this Agreement, and

                   (iii) You may still be charged any applicable fees in accordance with this Agreement.


                        9.2.1. This Agreement remains in full force and effect, in accordance with its terms

                        and conditions, after any termination of Your right to use any of the Services,
                        regardless of how the Agreement is terminated.


               10. CONFIDENTIALITY OF INFORMATION; PRIVACY POLICIES.


                   10.1. Information Kept According to Privacy Policy : All personally identifiable

                   information that is held by Lime and pertains to You, including all names, addresses,

                   phone numbers, email addresses, Card numbers, and/or pass numbers, will be kept by

                   Lime in accordance with its Privacy Policy; provided, however, that (i) if there is any

                   situation where You are unable to communicate personal information to the

                   appropriate authorities, then Lime may, in Our sole and absolute discretion, provide

                   Your name, address, phone number, and other information to such authorities, (ii) if

                   Lime receives a subpoena from any court or other authority, then Lime will provide all

                   requested information in accordance with applicable law, and (iii) Lime may disclose

                   aggregate and other data about You in accordance with applicable law, including,

                   without limitation, general latitude and longitude data for Your addresses (provided
                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    29/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 30 of 49 PAGEID #: 40
                                                     User Agreement

                   this would not allow any individual’s address to be separately identified). In addition,

                   Lime may disclose individual data to a third party upon Your express permission and

                   consent (e.g. enrollment in a study).


                   10.2. Reservation of Rights : We reserve the right, without any limitation, to: (i)

                   investigate any suspected breaches of the Services’ security or information

                   technology or other systems or networks; (ii) investigate any suspected breaches of

                   this Agreement and any Additional Terms; (iii) investigate any information obtained by

                   us in connection with reviewing law enforcement databases or complying with criminal

                   laws; (iv) involve and cooperate with law enforcement authorities in investigating any

                   of the foregoing matters; (v) prosecute violators of this Agreement and any Additional

                   Terms; and (vi) discontinue the Services, in whole or in part, or, except as may be
                   expressly set forth in any Additional Terms, suspend or terminate Your access to it, in

                   whole or in part, including any user accounts or registrations, at any time, without

                   notice, for any reason and without any obligation to You or any third party. Any

                   suspension or termination will not affect Your obligations to us under this Agreement

                   or any Additional Terms. Upon suspension or termination of Your access to the

                   Services, or upon notice from us, all rights granted to You under this Agreement or any

                   Additional Terms will cease immediately, and You agree that You will immediately

                   discontinue use of the Services. The provisions of this Agreement and any Additional

                   Terms, which by their nature should survive Your suspension or termination will

                   survive, including the rights and licenses You grant to us in this Agreement, as well as

                   the indemnities, releases, disclaimers, and limitations on liability and the provisions

                   regarding jurisdiction, choice of law, no class action, and mandatory arbitration.


               11. TELEPHONIC COMMUNICATIONS AND AGREEMENT TO BE CONTACTED.


                   11.1. You acknowledge that telephone calls to or from Lime may be monitored and
                   recorded and You agree to such monitoring and recording.


                   11.2. You verify that any contact information provided to Lime, including but not

                   limited to, Your name, email address, and Your mobile telephone number is true and

                   accurate. You verify that You are the current subscriber or owner of any telephone

                   number that You provide to us. Should any of Your contact information change,

                   including Your telephone number, You agree to notify us immediately by calling

                   Customer Service at (888) LIME-345, emailing support@li.me, texting (888)-546-3345 (or

                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   30/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 31 of 49 PAGEID #: 41
                                                     User Agreement

                   by texting STOP to a text message from Lime prior to changing Your number). You

                   agree to indemnify, defend, and hold Lime harmless from and against any and all

                   claims, losses, liability, costs, and expenses (including reasonable attorneys’ fees)

                   arising from failure to update Your contact information (including Your telephone

                   number), Your voluntary provision of a telephone number that is not Your own, and/or

                   from Your violation of any federal, state, or local law, regulation, or ordinance,

                   including but not limited to the Telephone Consumer Protection Act (“TCPA”).


                   11.3. By voluntarily providing Your telephone number(s) to Lime, You expressly agree

                   to receive prerecorded voice messages and/or autodialed calls or text messages

                   related to special offers, Your account, any transaction with us, and/or Your

                   relationship with Lime. These telephone calls and text messages may include, but are

                   not necessarily limited to, for example, changes to Your account, verification codes,

                   information in connection with a bike or scooter rental, equipment updates,

                   promotions, and updated payment information. Consent to receive automated

                   marketing calls/texts is not a condition of any rental or purchase. You may receive

                   marketing calls or text messages even if Your telephone number is registered on any

                   state or federal Do Not Call list. You acknowledge that You may incur a charge for calls

                   or text messages by Your telephone carrier and that Lime is not responsible for these

                   charges.


                   11.4. You agree that Lime may obtain, and You expressly agree to be contacted at,

                   email addresses, mailing addresses, and phone numbers provided by You directly or

                   obtained through other means. You agree to receive automated calls and text

                   messages even if You cancel Your account or terminate Your relationship with us,

                   except if You opt-out. You may opt-out of text messages by replying STOP to any text

                   message. You consent to receive an additional text message confirming Your opt-out

                   request. For help, text HELP. To opt-out of automated telephone calls (but not text

                   messages), call (888) LIME-345 or email support@li.me. Please allow up to thirty (30)

                   days to process any opt-out request. It is Your sole obligation to notify Lime that You

                   do not want to receive calls or text messages by following the instructions in this

                   Section. You waive any rights to bring claims for unauthorized, unsolicited, or

                   undesired calls or text messages by failing to opt-out immediately and in accordance




                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   31/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 32 of 49 PAGEID #: 42
                                                     User Agreement

                   with these opt-out instructions. Please note that if You opt out of automated

                   calls/texts, we reserve the right to make non-automated calls/texts to You. Your

                   obligations under this Section shall survive termination of these Terms.


               12. ADDITIONAL TERMS OF USE.


                   12.1. Safety Check : Before each use of any Product, You shall conduct a basic safety

                   inspection of the Product, which includes inspecting the following: (i) trueness of the

                   wheels; (ii) safe operation of all brakes and lights; (iii) proper attachment of the seat,

                   pedals, and basket; (iv) good condition of the frame; (v) sufficient of battery charge

                   power; and (vi) any sign of damage, unusual or excessive wear, or other mechanical

                   problem or maintenance need. You agree not to ride the Product if there are any
                   noticeable issues, and to immediately notify customer service to alert Lime of any

                   problems.


                        12.1.1. If at any time, whether prior to, during, or after riding any Product, You

                        discover any defect or notice any other potentially unsafe condition on any Product,

                        no matter how slight, You must not use the Product, or, if You are already riding the

                        Product, You must immediately cease riding when it is safe to do so.


                        12.1.2. You agree to immediately report the defect or condition to Lime.


                        12.1.3. If You do not strictly comply with the aforementioned requirements, You shall

                        be totally and completely liable for any and all consequences, claims, demands,

                        causes of action, losses, liabilities, damages, injuries, fees, costs and expenses,

                        penalties, attorneys’ fees, judgments, suits settlements, and/or disbursements of

                        any kind, or nature whatsoever, whether foreseeable or unforeseeable, and whether

                        known or unknown, and You shall indemnify and hold harmless Lime for the same.


                   12.2. Lost or Stolen Products : If a Product is not returned within 48 consecutive

                   hours, then the Product may be deemed lost or stolen, in Lime’s sole and absolute

                   discretion, and a police report may be filed against You with local authorities. The data

                   generated by the Services’ computer is conclusive evidence of the period of use of the

                   Products by You. You must report any disappearance or theft of any Product to Lime

                   immediately or as soon as possible.




                                                                                                 EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                     32/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 33 of 49 PAGEID #: 43
                                                     User Agreement

                   12.3. Helmets; Safety : Lime advises You to wear a helmet at all times while using any

                   of the Services, Products, and/or related equipment, whether required by law or not.


                        12.3.1. Lime recommends that You wear a Snell, CPSC, ANSI or ASTM approved

                        helmet that has been properly sized, fitted and fastened according to the

                        manufacturer’s instructions.


                        12.3.2. If wearing a helmet is required by the laws, rules, regulations and/or
                        ordinances applicable to the area in which the Product is operated, You agree to

                        comply with such laws and regulations at all times.


                        12.3.3. You agree that neither Lime nor the Released Persons are liable for any

                        injury or death suffered by You while using the Services, whether or not You are

                        wearing a helmet at the time of injury.


                        12.3.4. You expressly acknowledge and agree that You may need to take additional

                        safety measures or precautions not specifically addressed in this Agreement, and

                        You expressly acknowledge and agree that determining whether You must do so is

                        Your sole responsibility - not Lime’s responsibility.


                   12.4. Routes : You agree that Lime does not provide or maintain places to ride the

                   Products, and that Lime does not guarantee that there will always be a safe place to

                   ride any particular Product. Roads, bicycle lanes, and routes may become dangerous

                   due to weather, traffic, and/or other hazards outside of Lime’s control. Lime shall not

                   be liable for any of the foregoing, without limitation. You are solely responsible for

                   choosing a responsible and safe route. You must obey all laws at all times in choosing

                   a route, and it is Your sole responsibility to be familiar with the applicable laws, rules,

                   regulations, and/or ordinances of the jurisdiction in which You are using Lime’s

                   Services and/or Products.


                   12.5. Limitations on Rental . You agree that Lime is not a common carrier. Alternative

                   means of public and private transportation are available to the general public and to

                   You individually. Lime provides the Services and Products only as a convenience, and

                   such rental availability is intended to be used only by those persons who are able and

                   qualified to operate the Products on their own and who have agreed to all terms and

                   conditions of this Agreement.


                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      33/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 34 of 49 PAGEID #: 44
                                                     User Agreement

                   12.6. Limitation on Availability of Services : Lime makes every effort to provide the

                   Services 365 days per year, but We do not guarantee that the Services will be available

                   at all times, as force majeure events or other circumstances might prevent Lime from

                   providing the Services. Access to the Services is also conditioned on the availability

                   of Products. Lime does not represent or warrant the availability of any Services or the

                   availability of any Products at any time. You agree that Lime may require You to return
                   a Product at any time


                   12.7. License to Image and Likeness : For good and valuable consideration, the receipt

                   and adequacy of which are hereby acknowledged, You do hereby knowingly,

                   voluntarily, and irrevocably: (1) give Your full and unconditional consent to Lime and

                   its affiliates, successors, and assigns to use at any time and from time to time, without

                   any restriction, Your appearance and voice in photographs, videos, and other

                   recordings related to Your use of the Services, on all websites and for all press,
                   promotional, advertising, publicity, and other commercial purposes, including all

                   formats and media, whether now known or hereafter devised, throughout the world and

                   in perpetuity; (2) grant to Lime and its affiliates, successors, and assigns (a) the right

                   to photograph, videotape, and otherwise record Your appearance and voice related to

                   Your use of the Services, at any time and from time to time, (b) all rights, copyrights,

                   title, and interests in the results of such photographs, videos, and other recordings, as

                   a work for hire for copyright purposes, and (c) the right to use, reproduce, exhibit,

                   distribute, transmit, alter, and exploit, at any time and from time to time and as Lime

                   may decide in its sole and absolute discretion, such photographs, videos, and other

                   recordings, or any component thereof, and all related merchandising, promotions,

                   advertising, and publicity; and (3) waive, release, and discharge Lime and all Released

                   Persons from all Claims that You have or may have for any libel, defamation, invasion

                   of privacy, right of publicity, infringement of copyright, or violation of any right granted

                   by You in this paragraph.


                   12.8. Access License : Subject to Your strict compliance with this Agreement and the

                   Additional Terms, Lime grants You a limited, revocable, non-exclusive, non-assignable,

                   non-transferable license to download (temporary storage only), display, view, use,

                   play, and/or print one copy of the Content (excluding source and object code in raw

                   form or otherwise, other than as made available to access and use to enable display

                   and functionality) on a personal computer, mobile phone or other wireless Device, or


                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       34/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 35 of 49 PAGEID #: 45
                                                     User Agreement

                   other Internet enabled Device (each, a “Device”) for Your personal, non-commercial

                   use only. This license does not include any resale or commercial use of the Services or
                   its contents; any collection and use of any product listings, descriptions, or prices;

                   any derivative use of the Services or their contents; any downloading or copying of

                   account information for the benefit of another merchant; or any use of data mining,

                   robots, or similar data gathering and extraction tools. Except as expressly permitted

                   herein, the Services and/or any portion of the Services may not be reproduced, sold,

                   resold, visited or otherwise exploited for any purpose without Lime’s express written

                   consent. Any unauthorized use automatically terminates the permissions and/or

                   licenses granted by Us to You. The foregoing limited license: (i) does not give You any

                   ownership of, or any other intellectual property interest in, any Content, and (ii) may

                   be immediately suspended or terminated for any reason, in Lime’s sole and absolute

                   discretion, and without advance notice or liability.


                   12.9. Copyright and Ownership : All of the content featured or displayed on the

                   Services, including, without limitation, text, graphics, photographs, images, moving

                   images, sound, and illustrations (“Content”), is owned by Lime, its licensors, vendors,

                   agents and/or its Content providers. All elements of the Services, including, without

                   limitation, the general design and the Content, are protected by trade dress, copyright,

                   moral rights, trademark and other laws relating to intellectual property rights. The

                   Services may only be used for the intended purpose for which such Services is being

                   made available. Except as permitted by copyright law, You may not modify any of the

                   materials and You may not copy, distribute, transmit, display, perform, reproduce,

                   publish, license, create derivative works from, transfer or sell any information or work

                   contained on the Services. Except as authorized under the copyright laws, You are

                   responsible for obtaining permission before reusing any copyrighted material that is

                   available on the Services. You shall comply with all applicable domestic and
                   international laws, statutes, ordinances and regulations regarding Your use of the

                   Services. The Services, its Content and all related rights shall remain the exclusive

                   property of Lime or its licensors, vendors, agents, and/or its Content providers unless

                   otherwise expressly agreed. You will not remove any copyright, trademark or other

                   proprietary notices from material found on the Services.




                                                                                             EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                   35/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 36 of 49 PAGEID #: 46
                                                     User Agreement

                   12.10. Trademarks/No Endorsement : All trademarks, service marks and trade names of

                   Lime used herein (including but not limited to: LimeBike name, LimeBike corporate

                   logo, Lime name, Lime corporate logo, the Services name, the Services design, and/or

                   any logos) (collectively “Marks”) are trademarks or registered trademarks of Lime or

                   its affiliates, partners, vendors or licensors. You may not use, copy, reproduce,

                   republish, upload, post, transmit, distribute, or modify Lime trademarks in any way,

                   including in advertising or publicity pertaining to distribution of materials on the

                   Services, without Lime’s prior written consent. You shall not use Lime’s name or any

                   language, pictures or symbols which could, in Lime’s judgment, imply Lime’s

                   endorsement in any (i) written or oral advertising or presentation, or (ii) brochure,

                   newsletter, book, or other written material of whatever nature, without prior written

                   consent.


                   12.11. Solicited Submission Policy : Where Lime has specifically invited or requested

                   submissions or comments, Lime encourages You to submit content (e.g., comments to

                   blog posts, participation in communities, tips, etc.) to Lime that they have created for

                   consideration in connection with the Site (“User Submissions”). User Submissions

                   remains the intellectual property of the individual user. By posting content on our Site,

                   You expressly grant Lime a non-exclusive, perpetual, irrevocable, royalty-free, fully

                   paid-up, worldwide, fully sub-licensable right and license to use, reproduce, modify,

                   adapt, publish, translate, create derivative works from, distribute, transmit, perform

                   and display such content and Your name, voice, and/or likeness as contained in Your

                   User Submission, in whole or in part, and in any form throughout the world in any
                   media or technology, whether now known or hereafter discovered, including all

                   promotion, advertising, marketing, merchandising, publicity and any other ancillary

                   uses thereof, and including the unfettered right to sublicense such rights, in perpetuity

                   throughout the universe. Any such User Submissions are deemed non-confidential and

                   Lime shall be under no obligation to maintain the confidentiality of any information, in

                   whatever form, contained in any User Submission.


                   12.12. Inappropriate User Submissions : Lime does not encourage, and does not seek,
                   User Submissions that result from any activity that: (i) may create a risk of harm, loss,

                   physical or mental injury, emotional distress, death, disability, disfigurement, or

                   physical or mental illness to You, to any other person, or to any animal; (ii) may create

                   a risk of any other loss or damage to any person or property; or (iii) may constitute a


                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    36/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 37 of 49 PAGEID #: 47
                                                     User Agreement

                   crime or tort. You agree that You have not and will not engage in any of the foregoing

                   activities in connection with producing Your User Submission. Without limiting the

                   foregoing, You agree that in conjunction with Your submission, You will not inflict

                   emotional distress on other people, will not humiliate other people (publicly or

                   otherwise), will not assault or threaten other people, will not enter onto private

                   property without permission, will not impersonate any other person or misrepresent

                   Your affiliation, title, or authority, and will not otherwise engage in any activity that

                   may result in injury, death, property damage, and/or liability of any kind. Lime will

                   reject any User Submissions in which Lime believes, in its sole and absolute

                   discretion, that any such activities have occurred. If notified by You of a submission

                   that allegedly violates any provision of this Agreement, Lime reserves the right to
                   determine, in its sole and absolute discretion, if such a violation has occurred, and to

                   remove any such submission from the Services at any time and without notice.


                   12.13. Inappropriate Material : You are prohibited from using the Services to post or

                   send any unlawful, infringing, threatening, defamatory, libelous, obscene,

                   pornographic or profane material or any material that infringes or misappropriates

                   third party intellectual property or could constitute or encourage conduct that would

                   be considered a criminal offense or otherwise violate any law. You further agree that
                   sending or posting unsolicited advertisements or “spam” on or through the Services is

                   expressly prohibited by this Agreement. In addition to any remedies that We may have

                   at law or in equity, if We determine, in Our sole and absolute discretion, that You have

                   violated or are likely to violate the foregoing prohibitions or any applicable rules or

                   policies linked to in these Agreement, We may take any action We deem necessary to

                   cure or prevent the violation, including, without limitation, banning You from using the

                   Services and/or the immediate removal of the related materials from the Services at

                   any time without notice. We will fully cooperate with any law enforcement authorities

                   or court order or subpoena requesting or directing us to disclose the identity of

                   anyone posting such materials.


                   12.14. Access and Interference : You agree that You will not use any robot, spider,

                   scraper or other automated means to access the Services for any purpose without our

                   express written permission. Additionally, You agree that You will not: (i) take any

                   action that imposes, or may impose, in Our sole and absolute discretion an

                   unreasonable or disproportionately large load on our infrastructure; (ii) interfere or


                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    37/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 38 of 49 PAGEID #: 48
                                                     User Agreement

                   attempt to interfere with the proper working of the site or any activities conducted on

                   the Services; or (iii) bypass any measures We may use to prevent or restrict access to

                   the Services.


                   12.15. Right to Takedown Content : Except as disclosed in our Privacy Policy, We will

                   not monitor, edit, or disclose the contents of Your e-mail or Content posted to the

                   Services unless required in the course of normal maintenance of the Services and its

                   systems or unless required to do so by law or in the good-faith belief that such action

                   is necessary to: (1) comply with the law or comply with legal process served on Lime

                   or the Services; (2) protect and defend the rights or property of Lime, the Services, or

                   the users of the Services; or (3) act in an emergency to protect the personal safety of

                   our users, the Services, or the public. Users shall remain solely responsible for the

                   content of their messages and Lime shall have no obligation to prescreen any such

                   content. However, We shall have the right in Our sole and absolute discretion to edit,

                   refuse to post or remove any material submitted to or posted on the Services at any
                   time without notice. Without limiting the foregoing, We shall have the right to remove

                   any material that We find to be in violation of the provisions hereof or otherwise

                   objectionable, and the additional right to deny any user who fails to conform to any

                   provision of these Agreement access to the Services or any part thereof.


                   12.16. User Published Content : User published Content and User Submissions do not

                   represent the views of Lime or any individual associated with Lime, and We do not

                   control this Content. In no event shall You represent or suggest, directly or indirectly,
                   Lime’s endorsement of user published Content. Lime does not vouch for the accuracy

                   or credibility of any user published Content on our Services or User Submissions

                   published through our Services, and do not take any responsibility or assume any

                   liability for any actions You may take as a result of reviewing any such user published

                   Content or User Submission. Through Your use of the Services and Services, You may

                   be exposed to Content that You may find offensive, objectionable, harmful, inaccurate

                   or deceptive. There may also be risks of dealing with underage persons, people acting

                   under false pretense, international trade issues and foreign nationals. By using our

                   Services, You assume all associated risks.


                   12.17. Third Party Links : From time to time, the Services may contain links to websites

                   that are not owned, operated or controlled by Lime or its affiliates. All such links are

                   provided solely as a convenience to You. If You use these links, You will leave the
                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    38/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 39 of 49 PAGEID #: 49
                                                     User Agreement

                   Services. Neither We nor any of our respective affiliates are responsible for any

                   content, materials or other information located on or accessible from any other

                   website. Neither We nor any of our respective affiliates endorse, guarantee, or make
                   any representations or warranties regarding any other websites, or any content,

                   materials or other information located or accessible from any other websites, or the

                   results that You may obtain from using any other websites. If You decide to access any

                   other websites linked to or from the Services, You do so entirely at Your own risk.


                   12.18. Transactional Partners : In some cases, We partner with another company to co-

                   promote their services within our Services. In these cases, You are transacting directly

                   with the other party. On those pages or locations, the transactional partners’ brand is
                   clearly visible and their Agreement are posted. When using these partner pages, You

                   are bound by the partner Agreement in addition to remaining bound by this Agreement.

                   When there is a conflict between this Agreement and the partner’s agreement, Our

                   Agreement will prevail.


                   12.19. Termination : You or We may suspend or terminate Your right to use of the

                   Services at any time, for any reason or for no reason. We may also block Your access

                   to our Services in the event that (a) You breach this Agreement; (b) We are unable to
                   verify or authenticate any information You provide to us; or (c) We believe that Your

                   actions may cause financial loss or legal liability for You, our users or us.


                   12.20. Representations and Warranties : You represent that You are over the age of 18,

                   have the right and authority to enter into this Agreement, are fully able and competent

                   to satisfy the terms, conditions, and obligations herein, and Your use of the Services is

                   and will be in compliance with all applicable laws. You represent that You have read,

                   understood, agree with, and will abide by the terms of this Agreement. In addition, You
                   represent and warrant that Your User Submissions and all elements thereof are (a)

                   owned or controlled solely and exclusively by You, You have prior written permission

                   from the rightful owner of the content included in Your User Submissions, or You are

                   otherwise legally entitled to grant Lime all of the rights granted herein; and (b) Lime’s

                   use of Your User Submissions as described or contemplated herein do not and will not

                   infringe on the copyrights, trademark rights, publicity rights or other rights of any

                   person or entity, violate any law, regulation or right of any kind whatsoever, or

                   otherwise give rise to any actionable claim or liability, including, without limitation,


                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    39/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 40 of 49 PAGEID #: 50
                                                     User Agreement

                   rights of publicity and privacy, and defamation. Furthermore, You shall be solely

                   responsible for Your own User Submissions and the consequences of posting or

                   publishing them.


                   12.21. Wireless Features : The Services may offer certain features and services that are

                   available to You via Your wireless Device. These features and services may include the

                   ability to access the Services’ features and upload content to the Services, receive
                   messages (including text and SMS messages) from the Services, and download

                   applications to Your wireless Device (collectively, “Wireless Features”). Standard

                   messaging, data, and other fees may be charged by Your carrier to participate in

                   Wireless Features. Fees and charges may appear on Your wireless bill or be deducted

                   from Your pre-paid balance. Your carrier may prohibit or restrict certain Wireless

                   Features and certain Wireless Features may be incompatible with Your carrier or

                   wireless Device. You should check with Your carrier to find out what plans are

                   available and how much they cost. Contact Your carrier with questions regarding these

                   issues. You confirm that You are the current subscriber and/or customary user of the

                   mobile number registered with the Services and authorized to incur any message or

                   data charges that may be charged by Your carrier. You are strictly prohibited from

                   registering a mobile number that is not Your own. If We discover that any information

                   provided is false or inaccurate, We may hold, suspend or terminate Your access to the

                   Services at any time. Your participation in the Services are completely voluntary.


                        12.21.1. You agree that as to the Wireless Features for which You are registered, We

                        may send communications to Your wireless Device regarding us or other parties.

                        Further, We may collect information related to Your use of the Wireless Features. If

                        You have registered via the Services for Wireless Features, then You agree to notify

                        us of any changes to Your wireless contact information (including phone number)

                        and update Your accounts on the Services to reflect the changes.


                        12.21.2. You must notify Lime immediately of any breach of security or unauthorized

                        use of Your mobile phone. Although Lime will not be liable for Your losses caused

                        by any unauthorized use of Your mobile Device, You may be liable for the losses of

                        Lime or others due to such unauthorized use.




                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                    40/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 41 of 49 PAGEID #: 51
                                                     User Agreement

                   12.22. Force Majeure : Neither Lime nor You shall be responsible for damages or for

                   delays or failures in performance resulting from acts or occurrences beyond their

                   reasonable control, including, without limitation: fire, lightning, explosion, power

                   surge or failure, water, acts of God, war, revolution, civil commotion or acts of civil or

                   military authorities or public enemies: any law, order, regulation, ordinance, or

                   requirement of any government or legal body or any representative of any such

                   government or legal body; or labor unrest, including, without limitation, strikes,

                   slowdowns, picketing, or boycotts; inability to secure raw materials, transportation

                   facilities, fuel or energy shortages, or acts or omissions of common carriers.


                   12.23. General : This Agreement and any Additional Terms will be governed by and

                   construed in accordance with, and any Dispute and Excluded Dispute will be resolved

                   in accordance with, the laws of the State of California, without regard to its conflicts of

                   law provisions. A printed version of this Agreement will be admissible in judicial and

                   administrative proceedings based upon or relating to this Agreement to the same

                   extent and subject to the same conditions as other business documents and records

                   originally generated and maintained in printed form. When You communicate with us

                   electronically, such as via e-mail and text message, You consent to receive

                   communications from us electronically. Please note that We are not obligated to

                   respond to inquiries that We receive. You agree that all agreements, notices,

                   disclosures, and other communications that We provide to You electronically satisfy
                   any legal requirement that such communications be in writing. This Agreement set

                   forth the entire understanding and agreement between us with respect to the subject

                   matter hereof. We do not guarantee continuous, uninterrupted or secure access to our

                   Services, and operation of the Services may be interfered with by numerous factors

                   outside of our control. If any provision of this Agreement is held to be invalid or

                   unenforceable, such provision shall be struck and the remaining provisions shall be

                   enforced. You agree that this Agreement and all incorporated agreements may be

                   automatically assigned by Lime in Our sole and absolute discretion. Headings are for

                   reference purposes only and in no way define, limit, construe or describe the scope or

                   extent of such section. Our failure to act with respect to a breach by You or others

                   does not waive our right to act with respect to subsequent or similar breaches. All

                   sections which by their context ought to survive this Agreement shall survive any

                   termination or expiration of this Agreement. To the extent permitted by applicable law,

                   You agree to waive, and You hereby waive, any applicable statutory and common law

                                                                                              EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      41/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 42 of 49 PAGEID #: 52
                                                     User Agreement

                   that may permit a contract to be construed against its drafter. Except as expressly set

                   forth in this Agreement or any Additional Terms, (i) no failure or delay by You or us in

                   exercising any of rights, powers, or remedies under will operate as a waiver of that or

                   any other right, power, or remedy, and (ii) no waiver or modification of any term of this

                   Agreement or any Additional Terms will be effective unless in writing and signed or

                   otherwise authorized by the party against whom the waiver or modification is sought

                   to be enforced. You are responsible for obtaining and maintaining all Devices and

                   other equipment and software, and all internet service provider, mobile service, and

                   other services needed for Your access to and use of the Services and You will be
                   responsible for all charges related to them. Lime controls and operates the Services

                   from its U.S.-based offices in the U.S.A., and Lime makes no representation that the

                   Services is appropriate or available for use beyond the U.S.A. If You use the Services

                   from other locations, You are doing so on Your own initiative and are responsible for

                   compliance with applicable local laws regarding Your online conduct and acceptable

                   content, if and to the extent local laws apply. The Services may describe products and

                   services that are available only in the U.S.A. (or only parts of it) and are not available

                   worldwide. We reserve the right to limit the availability of the Services and/or the

                   provision of any content, program, product, service, or other feature described or

                   available on the Services to any person, entity, geographic area, or jurisdiction, at any

                   time and in Our sole and absolute discretion, and to limit the quantities of any content,

                   program, product, service, or other feature that We provide. You and We disclaim any

                   application to this Agreement of the Convention on Contracts for the International Sale

                   of Goods.


                   12.24. Digital Millennium Copyright Act (“DMCA”) Notice : In operating the Services,

                   We may act as a “services provider” (as defined by DMCA) and offer services as online

                   provider of materials and links to third party websites. As a result, third party materials

                   that We do not own or control may be transmitted, stored, accessed or otherwise made

                   available using the Services. Lime has in place certain legally mandated procedures

                   regarding allegations of copyright infringement occurring on the Services. Lime has

                   adopted a policy that provides for the immediate removal of any content or the

                   suspension of any user that is found to have infringed on the rights of Lime or of a

                   third party, or that has otherwise violated any intellectual property laws or regulations,

                   or any of the terms and conditions of this Agreement. If You believe any material
                   available via the Services infringe a copyright, You should notify us using the notice

                                                                                               EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      42/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 43 of 49 PAGEID #: 53
                                                     User Agreement

                   procedure for claimed infringement under the DMCA (17 U.S.C. Sect. 512(c)(2)). We will

                   respond expeditiously to remove or disable access to the material claimed to be

                   infringing and will follow the procedures specified in the DMCA to resolve the claim

                   between the notifying party and the alleged infringer who provided the Content. Our

                   designated agent (i.e., proper party for notice) to whom You should address
                   infringement notices under the DMCA is legal@li.meand cc contact@li.me.


                        12.24.1. Please provide the following notice:


                            12.24.1.1. Identify the copyrighted work or other intellectual property that You

                            claim has been infringed;


                            12.24.1.2. Identify the material on the Services that You claim is infringing, with

                            enough detail so that We may locate it on the Services;


                            12.24.1.3. A statement by You that You have a good faith belief that the disputed

                            use is not authorized by the copyright owner, its agent, or the law;


                            12.24.1.4. A statement by You declaring under penalty of perjury that (a) the

                            above information in Your notice is accurate, and (b) that You are the owner of

                            the copyright interest involved or that You are authorized to act on behalf of that

                            owner;


                            12.24.1.5. Your address, telephone number, and email address; and


                            12.24.1.6. Your physical or electronic signature.


                        12.24.2. We may give notice to our users of any infringement notice by means of a

                        general notice on any of our Services, electronic mail to a user’s e-mail address in

                        our records, or by written communication sent by first-class mail to a user’s

                        physical address in our records. If You receive such an infringement notice, You

                        may provide counter-notification in writing to the designated agent that includes the
                        information below. To be effective, the counter-notification must be a written

                        communication that includes the following:


                            12.24.2.1. Your physical or electronic signature;




                                                                                                   EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                       43/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 44 of 49 PAGEID #: 54
                                                     User Agreement

                            12.24.2.2. Identification of the material that has been removed or to which access
                            has been disabled, and the location at which the material appeared before it was

                            removed or access to it was disabled;


                            12.24.2.3. A statement from You under the penalty of perjury, that You have a

                            good faith belief that the material was removed or disabled as a result of a

                            mistake or misidentification of the material to be removed or disabled; and


                            12.24.2.4. Your name, physical address and telephone number, and a statement

                            that You consent to the jurisdiction of a Federal District Court for the judicial

                            district in which Your physical address is located, or if Your physical address is

                            outside of the United States, for any judicial district in which We may be found,

                            and that You will accept service of process from the person who provided

                            notification of allegedly infringing material or an agent of such person.


                   12.25. Updates to Terms : AS OUR SERVICES EVOLVE, THE TERMS AND CONDITIONS

                   UNDER WHICH WE OFFER SERVICES MAY BE MODIFIED. AS SUCH, YOU EXPRESSLY

                   AGREE TO THE FOLLOWING:


                        12.25.1. We may cease offering the Services under the terms or Additional Terms for

                        which they were previously offered.


                        12.25.2. Each time You use the Services You are entering into a new agreement with
                        us on the then applicable terms and conditions.


                        12.25.3. You agree that we may notify You of any updated terms by posting a link to

                        the then current version of this Agreement on the App, the Services, and/or in any

                        other reasonable manner of notice which we elect.


                        12.25.4. Your use of the Services after such notice constitutes Your going forward

                        agreement to the revised agreement.


                        12.25.5. You will review the posted user agreement/terms of service and any

                        applicable Additional Terms prior to Your use of the Services.




                                                                                                  EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      44/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 45 of 49 PAGEID #: 55
                                                     User Agreement

                        12.25.6. You agree that the revised Agreement will be effective as to new use and

                        transactions as of the time that We post them, or such later date as may be

                        specified in them or in any other notice to You.


                        12.25.7. This Agreement (and any applicable Additional Terms) that applied when
                        You previously used the Services will continue to apply to such prior use (i.e.,

                        changes and additions are prospective only) unless mutually agreed.


                        12.25.8. In the event any notice to You of new, revised or Additional Terms is

                        determined to be insufficient, the prior agreement between You and Us shall

                        continue until sufficient notice to establish a new agreement occurs.


                        12.25.9. You should frequently check the App, the home page, and the e-mail You

                        associated with Your account for notices, all of which You agree are reasonable

                        manners of providing You notice.


                        12.25.10. You can reject any new, revised or Additional Terms by discontinuing use

                        of the Services and related services.


                   12.26. Additional Assistance . If You do not understand any of the foregoing Agreement

                   or if You have any questions or comments, We invite You to contact Us

                   at contact@li.me. By signing-up for the Services, You agree that: (i) We may give You

                   notices of important matters by prominently posting notice on the home page of the

                   Services or in another reasonable manner We determine in Our sole and absolute

                   discretion; and (ii) We may contact You and send You communications by postal mail

                   and e-mail at the addresses provided in Your account. These communications may

                   include marketing communications about the Services as well as other promotional
                   offers unrelated to the Services and You consent to receive these communications

                   from us even if You previously indicated to us that You no longer wanted to receive

                   communications from us. Your sign-up to the Services will serve as Your express

                   agreement to receive these marketing and similar communications from us. You may

                   prospectively modify certain types of email communications that You receive from us

                   relating to the Services by following the instructions contained within such emails.

                   Such changes will only impact our email communications to the extent described in

                   the modification process. You agree to promptly notify us if You change Your e-mail or

                   mailing address by updating Your account.

                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                  45/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 46 of 49 PAGEID #: 56
                                                     User Agreement

                   12.27. Copyright Notice : All design, graphics, text selections, arrangements, and all

                   software are Copyright © 2018, Neutron Holdings, Inc. and its related companies or its

                   licensors. ALL RIGHTS RESERVED.


                   12.28. Terms Applicable For Apple iOS : If You are accessing or using our Services

                   through a Device manufactured and/or sold by Apple, Inc. (“Apple”, with such a Device

                   herein referenced as an “Apple Device”):


                        12.28.1. To the extent that You are accessing the App through an Apple Device, You

                        acknowledge that this Agreement entered into between You and Lime and, that

                        Apple is not a party to this Agreement other than as third-party beneficiary as

                        contemplated below.


                        12.28.2. Any license(s) granted to You in this Agreement is subject to the permitted

                        Usage Rules set forth in the Apple App Store Terms and Conditions

                        (see: http://www.apple.com/legal/itunes/us/terms.html ) and any third party terms of

                        agreement applicable to the App.


                        12.28.3. You acknowledge that Lime, and not Apple, is responsible for providing the

                        App and Content thereof.


                        12.28.4. You acknowledge that Apple has no obligation whatsoever to furnish any

                        maintenance or any support services to You with respect to the App.


                        12.28.5. To the maximum extent permitted by applicable law, Apple will have no

                        other warranty obligation whatsoever with respect to the App.


                        12.28.6. Notwithstanding anything to the contrary herein, and subject to the terms in

                        this Agreement, You acknowledge that, solely as between Apple and Lime, Lime and

                        not Apple is responsible for addressing any claims You may have relating to the

                        App, or Your possession and/or use thereof, including, but not limited, to: (i)

                        product liability claims, (ii) any claim that the App fails to conform to any applicable

                        legal or regulatory requirement; and (iii) claims arising under consumer protection

                        or similar legislation.




                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                        46/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 47 of 49 PAGEID #: 57
                                                     User Agreement

                        12.28.7. Further, You agree that if the App, or Your possession and use of the App,

                        infringes on a third party’s intellectual property rights, You will not hold Apple

                        responsible for the investigation, defense, settlement and discharge of any such

                        intellectual property infringement claims.


                        12.28.8. You acknowledge and agree that Apple, and Apple’s subsidiaries, are third-

                        party beneficiaries of this Agreement, and that, upon Your acceptance of the terms

                        and conditions of this Agreement, Apple will have the right (and will be deemed to

                        have accepted the right) to enforce this Agreement against You as a third-party

                        beneficiary thereof.


                        12.28.9. When using the App, You agree to comply with any and all third-party terms

                        that are applicable to any platform, website, technology or service that interacts
                        with the App.


                        12.28.10. You represent and warrant that: (i) You are not located in a country that is

                        subject to a U.S. Government embargo or that has been designated by the U.S.

                        Government as a “terrorist supporting” country; and (ii) You are not listed on any

                        U.S. Government list of prohibited or restricted parties.


                   12.29. Google Maps : The map data that We provide to You in our App is based on the

                   current map information available to us which may be provided by a third party such

                   as through the incorporation of the Google Maps API, and may be inaccurate or

                   incomplete. If You utilize map functionality We make available through our App, You

                   acknowledge and agree to be bound by Google, Inc.’s Google Maps/Google Earth

                   Additional Terms of Service, available

                   athttps://maps.google.com/help/terms_maps.html .


                   12.30. California Consumer Rights : Residents of California are entitled to the following

                   specific consumer rights information: You may contact the Complaint Assistance Unit

                   of the Division of Consumer Services of the Department of Consumer Affairs by mail

                   at: 400 R St., Suite 1080, Sacramento, California, 95814, or by telephone at (916) 445-

                   1254. Their website is located at:http://www.dca.ca.gov.


               13. TERMS APPLICABLE TO PARTICULAR JURISDICTIONS.


                   1.1. Santa Monica, California
                                                                                                EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                      47/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 48 of 49 PAGEID #: 58
                                                     User Agreement

                        1.1.1. The City of Santa Monica requires You to agree to the following:


                            1.1.1.1. For and in consideration of rental and use of any of Lime's Products, You,

                            for Yourself and on behalf of Your heirs, executors, administrators and assigns,

                            forever release and relinquish and discharge the City of Santa Monica and its

                            elected and appointed officials, officers, employees, agents, contractors, and

                            volunteers (Collectively, "Santa Monica") from any and all claims, demands,

                            disputes, losses, liabilities, debts, liens, charges, penalties, proceedings, causes

                            of action and damages including for personal injury, wrongful death, property

                            damage, and injury to You or to third parties (Collectively, "Claims"), including

                            unknown or unanticipated claims, which arise from or are related directly or

                            indirectly to this agreement or the rental, maintenance, design, placement, use

                            and/or operation of Lime's equipment, including the e-bikes, scooters, or Lime's

                            website, including any and all claims related to the sole or partial negligence of

                            Santa Monica or any other party. You hereby expressly waive any claims against

                            Santa Monica which You do not know or suspect to exist in Your favor at the time

                            of renting any Product, and expressly waive Your rights under any statutes that

                            purport to preserve Your unknown claims.


      ACCEPTANCE OF AGREEMENT


      I certify that I am at least 18 years old, and that I have read and expressly agree to the terms

      and conditions set forth in this Agreement, including specifically, the arbitration and class

      action waiver provisions.


      OR


      I certify that I am the parent and/or legal guardian of the minor User, who is at least 13 years

      old, and that I am at least 18 years old. I have read, and I expressly agree to, the terms and

      conditions set forth in this Agreement, including specifically, the arbitration and class action

      waiver provisions. I authorize use of the Services by the minor User through my account, and

      further certify that I have not permitted any minor to create an account, but have specifically

      authorized any minor use of a Bike only under Section 1.3 of this Agreement, and under my

      account. I will supervise and ensure that the minor User complies with all of the terms set forth

      in this Agreement and I expressly agree to indemnify and hold Lime and the Released Persons

      harmless against any and all misuse, consequences, claims, demands, causes of action,

      losses, liabilities, damages, injuries, fees, costs and expenses, penalties, attorneys’ fees,
                                                                                                 EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                                        48/49
10/7/2019   Case: 2:20-cv-04626-ALM-CMV Doc #: 1-1 Filed:  09/03/20 Page: 49 of 49 PAGEID #: 59
                                                     User Agreement

      judgments, suits and/or disbursements of any kind, or nature whatsoever, whether foreseeable

      or unforeseeable, and whether known or unknown, as a result of the minor’s use of the Bike

      and/or any of the Services. I further expressly guarantee the minor’s acceptance of the terms of

      this Agreement, and I will be responsible for any breach of the above representations,

      warranties and/or this Agreement, and/or any attempt of the minor to disaffirm this Agreement.




                                                                                      EXHIBIT A
https://web.archive.org/web/20190112054510/https://www.li.me/user-agreement                              49/49
